ICJ_011_USNationalsMorocco_FRA_USA_1952-08-27_JUD_01_ME_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING
RIGHTS OF NATIONALS OF
THE UNITED STATES OF AMERICA

IN MOROCCO
(FRANCE v. UNITED STATES OF AMERICA)

JUDGMENT OF AUGUST 27th, 1952

1952

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AUX DROITS
DES RESSORTISSANTS
DES ETATS-UNIS D’AMERIQUE

AU MAROC
(FRANCE c. ÉTATS-UNIS D'AMÉRIQUE)

ARRÊT DU 27 AOÛT 1952
This Judgment should be cited as follows :

“Case concerning rights of nationals of the United States
of America in Morocco, Judgment of August 27th, 1952:
I.C.J. Reports 1952, p. 176."

Le présent arrét doit étre cité comme suit :

« Affaire relative aux droits des ressortissants des Etats-Unis
d'Amérique au Maroc, Arrêt du 27 août 1952:
C.I. J. Recueil 1952, p. 176.”

 

Sales number 9 3
Ne de vente:

 

 

 
AUGUST 27th, 1952

 

JUDGMENT

CASE CONCERNING RIGHTS OF NATIONALS
OF THE UNITED STATES OF AMERICA
IN MOROCCO

(FRANCE v. UNITED STATES OF AMERICA)

AFFAIRE RELATIVE AUX DROITS DES
RESSORTISSANTS DES ÉTATS-UNIS D’AMERIQUE
AU MAROC

(FRANCE c. ÉTATS-UNIS D’AMERIQUE)

27 AOÛT 1952

ARRÊT
COUR INTERNATIONALE DE JUSTICE

1952
a Le 27 août
ANNÉE 1952 Rôle général

n° It

27 août 1952

AFFAIRE RELATIVE AUX DROITS
DES RESSORTISSANTS
DES ÉTATS-UNIS D’AMERIQUE

AU MAROC
(FRANCE c. ÉTATS-UNIS D’AMERIQUE)

Liberté économique au Maroc sans aucune inégalité d'après l'acte

général d'Algésiras. — Effet de l'établissement du protectorat sur ce
principe. — Infiuence de la discrimination sur la validité de l'arrêté

résidentiel du 30 décembre 1948 portant réglementation des importations.

Juridiction consulaire dans la zone française du Maroc fondée sur
les traités bilatéraux, les clauses de la nation la plus favorisée et les
traités multilatéraux. — Sens du mot «différend» dans le traité de
1836 entre le Maroc et les Etats-Unis ; son application aux affaires
criminelles et civiles. — Effet de la venonciation par les autres Etats à la
juridiction consulaire. — Effet de la convention de Madrid et de l'acte
d'Algésiras sur la juridiction consulaire. — Coutume et usage.

« Droit d'assentiment» à la législation marocaine comme corollaire
de la juridiction consulaire. — Assentiment nécessaire pour l’appli-
cation des lois marocaines par les tribunaux consulaires. — Lois
locales contraires aux droits conventionnels. |

Iminunilé fiscale fondée sur la convention de Madrid et l'acte d'Al
gésiras et les clauses de la nation la plus favorisée.

Interprétation de l'article 95 de l'acte d'Algésiras.

ARRÊT

Présents : Sir Arnold MCcNaIR, Président; MM. BASDEVAXT,
HACKWORTH, ZoriClé, KLAESTAD, BADAWI, READ,
Hsu Mo, Levi CARNEIRO, Sir Benegal Rav, M. ARMAXD-
Ucon, juges ; M. HAMBRo, Grefier.
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 177

En l'affaire des droits des ressortissants des États-Unis d’Amé-
rique au Maroc,

entre
la République française,
représentée par

M. André Gros, professeur des Facultés de droit, jurisconsulte
du ministère des Affaires étrangères,

comme agent,

assisté par

M. Paul Reuter, professeur à la Faculté de droit d’Aix-en-
Provence, jurisconsulte adjoint du ministère des Affaires
étrangères,

comme agent adjoint,

et par

M. Henry Marchat, ministre plénipotentiaire,
comme conseil,

et par

M. de Lavergne, inspecteur des finances,

M. Fougère, maitre des requêtes au Conseil d’État,
M. de Laubadère, professeur des Facultés de droit,

comme experts ;

et
les États-Unis. d'Amérique,
représentés par
M. Adrian S. Fisher, conseiller juridique du Département d'État,
comme agent,
assisté par

M. Joseph M. Sweeney, adjoint au conseiller juridique du
Département d'Etat,

M. Seymour J. Rubin, membre du barreau du district de
Columbia,

comme conseils,

et par

M. John A. Bovey Jr., consul au consulat général des États-
Unis à Casablanca,

5
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 178

M. Edwin L. Smith, conseiller juridique de la légation des
États-Unis à Tanger,
M. John E. Utter, premier secrétaire à l’ambassade des États-

Unis à Paris,

comme experts,

La Cour,
ainsi composée,

rend l'arrêt suivant :

Le 28 octobre 1950, le chargé d’affaires a. 1. de France aux
Pays-Bas a déposé au Greffe, au nom du Gouvernement de la
République française, une requête introduisant devant la Cour,
contre les États-Unis d'Amérique, une instance relative aux
droits des ressortissants des Etats-Unis au Maroc. La requête
vise les déclarations par lesquelles le Gouvernement des États-
Unis d'une part, et le Gouvernement français d'autre part, ont
reconnu comme obligatoire la juridiction de la Cour, aux termes
de l'article 36, paragraphe 2, du Statut. Elle vise également
l’accord de coopération économique du 28 juin 1948, entre les
États-Unis et la France, et le traité pour l'organisation du protec-
torat français dans l'Empire chérifien, signé à Fez le 30 mars
1912, entre la France et l’Empire chérifien. Elle fait mention
du traité de paix et d'amitié du 16 septembre 1836, entre les
États-Unis et l’Empire chérifien, ainsi que de l’acte général de la
conférence internationale d’Algésiras du 7 avril 1906.

Conformément à l’article 40, paragraphes 2 et 3, du Statut,
la requête a été communiquée au Gouvernement des Etats-Unis
ainsi qu'aux Etats admis à ester en justice devant la Cour. Elle
a également été transmise au Secrétaire général des Nations Unies.

Les délais pour le dépôt des pièces de la procédure écrite ont
été fixés par ordonnance du 22 novembre 1950. Le mémoire du
Gouvernement français, présenté à la date assignée, cite plusieurs
dispositions de l’acte général d’Algésiras et en tire des conclusions
quant aux droits des Etats-Unis. S'agissant ainsi dans l'affaire
de l'interprétation d'une convention à laquelle ont participé
d’autres États que les Parties au litige, ces États en ont été avertis
aux termes de l’article 63, paragraphe premier, du Statut: des
notes à cet effet ont été adressées le 6 avril 1951 aux Gouverne-
ments de la Belgique, de l'Espagne, de l'Italie, des Pays-Bas,
du Portugal, du Royaume-Uni de Grande-Bretagne et d'Irlande
du Nord et de la Suède.

Le 21 juin 1951, dans le délai fixé pour le dépôt de son contre-
mémoire, le Gouvernement des États-Unis a présenté une pièce

6
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 179

intitulée « Exception préliminaire ». La procédure sur le fond a
été de ce fait suspendue. L’exception préliminaire a été com-
muniquée aux États admis à ester en justice devant la Cour
comme aux États qui avaient été avertis du dépôt de la requête
par application de l’article 63 du Statut. La procédure sur I’ex-
ception préliminaire alors engagée a pris fin après que le Gouver-
nement des États-Unis se fut déclaré disposé à retirer l'exception,
eu égard aux explications et précisions données au nom du Gou-
vernement français, et que ce dernier gouvernement eut déclaré
ne pas faire opposition au retrait. Une ordonnance du 31 octobre
1951 a pris acte du désistement, constaté la reprise de la procédure
sur le fond et fixé de nouveau délais pour le dépôt du contre-
mémoire, de la réplique et de la duplique.

Le contre-mémoire et la réplique ont été déposés dans les délais
ainsi fixés. Quant à la duplique, le délai pour sa présentation
a, par ordonnance du 31 mars 1952 rendue à la demande du
Gouvernement des États-Unis, été prorogé du 11 au 18 avril
1952. La duplique ayant été deposée à cette dernière date, l'affaire
s'est trouvée en état. Des audiences publiques ont été tenues
les 15, 16, 17, 21, 22, 23, 24 et 26 juillet 1952, au cours desquelles
ont été entendus: pour le Gouvernement français, MM. André
Gros et Paul Reuter; pour le Gouvernement des États-Unis,
MM. Adrian S. Fisher et Joseph M. Sweeney.

A l'issue des plaidoiries, les conclusions des Parties ont été
présentées comme suit :

Au nom du Gouvernement français :

« Plaise à la Cour,

Dire et juger :

Que les privilèges des ressortissants des États-Unis d'Amérique
au Maroc sont uniquement ceux qui résultent du texte des articles
20 et 21 du traité du 16 septembre 1836 et que, la clause de la nation
la plus favorisée contenue dans l’article 24 dudit traité ne pouvant
plus être invoquée par les États-Unis dans l’état actuel des engage-
ments internationaux de l’Empire chérifien, rien ne justifie pour
les ressortissants des États-Unis un régime préférentiel qui serait
contraire aux dispositions des traités ;

Que le Gouvernement des États-Unis d'Amérique n’est pas en
droit de prétendre que l’application à ses ressortissants au Maroc
de toutes législations et réglementations dépend de son consente-
ment exprès ; .

Que les ressortissants des Etats-Unis d’Amérique au Maroc sont
soumis aux dispositions législatives et réglementaires mises en
vigueur dans lÉmpire chérifien, notamment en ce qui concerne
la réglementation du 30 décembre 1948 sur les importations sans
devises, sans que l'accord préalable du Gouvernement des Etats-
Unis soit nécessaire ;

7
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 180

Que l'arrêté du 30 décembre 1948 portant réglementation des
importations sans devises est conforme au régime économique
applicable au Maroc selon les conventions qui lient la France et les
Etats-Unis :

Que l'article 95 de l’acte d’Algésiras définit la valeur en douane
comme la valeur de la marchandise au moment et au lieu où elle
est présentée pour les opérations de dédouanement ;

Qu’aucun traité n’a conféré aux Etats-Unis une immunité fiscale
pour leurs ressortissants au Maroc, ni directement, ni par le jeu de
la clause de la nation la plus favorisée ;

Que lés lois et règlements en matière fiscale mis en vigueur dans
l'Empire chérifien sont applicables aux ressortissants des Etats-
Unis sans que l'accord préalable du Gouvernement des États-Unis
soit nécessaire ;

Que les taxes de consommation établies par le dahir du 28 février
1948 ont donc été légalement perçues sur les ressortissants des États-
Unis et qu’il n’y a pas lieu à remboursement. »

Au nom du Gouvernement des États-Unis :

«I. Les thèses et conclusions soumises en l'espèce par le Gouver-
nement de la République française doivent être rejetées, motif pris
du fait que ce gouvernement qui, en sa qualité de demandeur et par
la nature même des quéstions juridiques en cause, avait assume le
fardeau de la preuve, n’est pas parvenu a faire cette preuve.

2. Les droits conventionnels des Etats-Unis au Maroc interdisent
au Maroc d’imposer aux importations d’Amérique d’autres prohi-
bitions que celles que prévoient les traités ; ces droits continuent
d'être en vigueur et de déployer tous leurs effets.

Le dahir du 30 décembre 1948, en imposant une prohibition sur
les importations, contrevient directement aux droits conventionnels
des États-Unis par lesquels toute prohibition des importations
d'Amérique est interdite ; en appliquant aux ressortissants améri-
cains, sans l’assentiment des Etats-Unis, du 31 décembre 1948 au
11 mai 1949, le dahir du 30 décembre 1948, le Gouvernement de la
République frangaise a violé les droits conventionnels des Etats-
Unis et s’est rendu coupable d’un manquement au droit interna-
tional.

Sans l’assentiment préalable des Etats-Unis valant renonciation
temporaire à leurs droits conventionnels, les ressortissants améri-
cains ne peuvent légalement se voir appliquer le dahir du 30 décem-
bre 1948.

3. La compétence judiciaire que les traités de 1787 et 1836 ont
conférée aux États-Unis existait au civil et au criminel pour toutes
les affaires entre citoyens américains.

En outre, les Etats-Unis ont acquis au Maroc, par l'effet de la
clause de la nation la plus favorisée, ainsi que par la coutume et
lusage, une compétence judiciaire pour toutes affaires où un
citoyen ou protégé américain est défendeur.

Cette compétence judiciaire n’a pas été affectée par la renonciation
faite en 1937 par la Grande-Bretagne aux droits juridictionnels
dont elle était titulaire dans la zone française du Maroc.

8
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 181

Les États-Unis n'ont jamais, expressément ou implicitement,
renoncé à cette compétence.

4. Sous le régime de compétence judiciaire extraterritoriale
actuellement exercée au Maroc par les États-Unis, les citoyens
de ce pays ne sont pas soumis, en principe, à l'application des lois
marocaines.

Ces lois ne deviennent applicables aux citoyens des États-
Unis qu'après avoir été soumises à l’assentiment préalable du
Gouvernement des États-Unis et que ce gouvernement en ait ap-
prouvé l'application à ses citoyens. Le dahir du 30 décembre
1948 n'ayant pas été soumis à l’assentiment préalable du Gouverne-
ment des Etats-Unis n'est pas applicable aux citoyens améri-
cains.

A titre de demande reconventionnelle :

1. Aux termes de l’article 95 de l’acte d’Algésiras, il faut déter-
miner, aux fins de l'évaluation en douane, la valeur des importations
en provenance des États-Unis en ajoutant à la valeur d’achat aux
États-Unis de la marchandise importée les frais de transport
jusqu'au bureau de la douane marocaine, à l'exclusion des frais
postérieurs à la remise de la marchandise au bureau de douane, tels
que les droits de douane et frais de magasinage.

C'est une violation de l’acte d’Algésiras et un manquement au
droit international, de la part des autorités douanières, de s’écarter
de la méthode d'évaluation ainsi définie et de fixer, aux fins de
l'évaluation en douane, la valeur de la marchandise importée d’après
la valeur de cette marchandise sur le marché local marocain.

2. Les traités exemptent les ressortissants américains de toute
taxe, à l'exception de celles qu'ils prévoient expressément ; perce-
voir des taxes des ressortissants américains en violation des dispo-
sitions des traités est un manquement au droit international.

Ces taxes ne peuvent en droit être recouvrées sur les ressor-
tissants américains qu'avec l’assentiment préalable des Etats-
Unis valant renonciation temporaire à leur droit conventionnel, et
à compter de la date de cet assentiment, sauf disposition contraire
contenue dans l'acte d’assentiment.

Les taxes de consommation, fixées par le dahir du 28 février 1948
et qui ont été recouvrées sur des ressortissants américains jusqu’au
15 août 1950, date à laquelle les États-Unis ont consenti à ces taxes,
ont été perçues illégalement et doivent leur être remboursées,

3. Attendu que les lois marocaines ne peuvent s'appliquer aux
citoyens américains avant d’avoir reçu l’assentiment préalable
du Gouvernement des Etats-Unis, le défaut d’assentiment du
Gouvernement des Etats-Unis au dahir du 28 février 1948 a donné
un caractére illégal au recouvrement des taxes de consommation
établies par ce dahir. »

*
* *

La Cour examinera tout d’abord la contestation qui porte sur
l'arrêté du Résident général de la République française au Maroc,
en date du 30 décembre 1948, relatif au contrôle des importations

9
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 182

dans la zone française du Maroc. Les Parties ont présenté les conclu-
sions suivantes :

Au nom du Gouvernement de la République française :

«Que l'arrêté du 30 décembre 1948 portant réglementation des
importations sans devises est conforme au régime économique
applicable au Maroc selon les conventions qui lient la France et
les États-Unis. »

Au nom du Gouvernement des États-Unis d'Amérique :

« Les droits conventionnels des États-Unis au Maroc interdisent
au Maroc d'imposer aux importations d'Amérique d’autres prohi-
bitions que celles que prévoient les traités ; ces droits continuent
d'être en vigueur et de déployer tous leurs effets.

Le dahir du 30 décembre 1948, en imposant une prohibition sur
les importations, contrevient directement aux droits convention-
nels des Etats-Unis par lesquels toute prohibition des importations
d'Amérique est interdite... »

Le Gouvernement français soutient que l’arrété du 30 décembre
1948 est conforme aux dispositions conventionnelles applicables
au Maroc et liant la France et les Etats-Unis. Cette thèse est
contestée pour divers motifs par le Gouvernement des Etats-Unis.
La Cour examinera tout d’abord la prétention selon laquelle l’arrêté
résidentiel entrainerait, en faveur de la France, une discrimination
contraire aux droits conventionnels des Etats-Unis.

Par dahir du 9 septembre 1939, Sa Majesté chérifienne a décidé
ce qui suit:

«Article premier. — Est prohibée l’importation en zone française
de l'Empire chérifien, sous un régime douanier quelconque, des
marchandises autres que l'or sous toutes ses formes.

Article 2. — Toutefois, des dérogations à la prohibition d'entrée
peuvent être autorisées par le directeur général des Communica-
tions, en ce qui concerne les combustibles minéraux solides et les
produits pétroliers, et par le directeur des Affaires économiques, en
ce qui concerne tous les autres produits.

Article 3. — Sont laissées à la détermination du commissaire
Résident général toutes mesures d'application du présent dahir. »

Un arrêté résidentiel de la même date a fixé les conditions
d'application du dahir, y compris des dispositions relatives à des
demandes de dérogation à la prohibition d'entrée. Selon l’article 4 :

«A titre provisoire, sont admises sans formalités spéciales les
marchandises originaires et en provenance de la France et de
l'Algérie. »

Une réglementation complémentaire a été édictée par un arrêté
résidentiel du 10 septembre 1939, qui soumet à une autorisation

10
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 183

spéciale les importations sans attribution officielle de devises. Le
paragraphe premier de l’article 7 énonce ce qui suit :

«Les règlements commerciaux avec la France, l'Algérie, les
colonies françaises, les territoires africains sous mandat français et
la Tunisie ne sont pas soumis aux dispositions du présent arrêté. »

Par arrêté résidentiel du 11 mars 1948, l'arrêté du 9 septembre
1939 a été complété par un nouvel article 5 :

«Article 5. — A l'exception de celles qui seront désignées par
les chefs d'administration responsables, les marchandises importées
de toutes origines et provenances qui ne donnent lieu à aucun
règlement financier entre la zone française de l’Empire chérifien,
la France ou un territoire de l’Union française, d’une part, et
l'étranger, d'autre part, bénéficient d’une dérogation générale à la
prohibition d'entrée. »

Enfin, ce nouvel article 5 a été abrogé par l’arrêté du 30 décembre
1948 qui fait l’objet du présent litige. Après s'être référé au dahir
du 9 septembre 1939 ainsi qu'aux arrêtés portant cette date et
celle du 11 mars 1948, le Résident général de la République fran-
çaise a arrêté ce qui suit:

«Article premier. — Les dispositions de l'article 5 de l'arrêté
résidentiel susvisé du 9 septembre 1939 cesseront d’être applicables
à compter du Ier janvier 1949, sous réserve de l'exception prévue
à l’article 2 du présent arrêté.

Article 2. — Seront admises aux conditions prévues par l’article 5
de l'arrêté résidentiel susvisé du 9 september 1939 les marchandises
que l’on justifie avoir été expédiées directement pour la zone fran-
çaise de l’Empire chérifien avant le 15 janvier 1949.

»

Cet arrété a eu pour effet de rétablir la réglementation des impor-
tations introduite en septembre 1939. Les importations sans attri-
bution officielle de devises ont été à nouveau soumises à un système
de contrôle par licences. Mais cette réglementation des importations
ne s’appliquait pas à la France ni aux autres parties de l’Union
française. Les importations en zone française du Maroc provenant
de France et des autres parties de l’Union française étaient libres.
L'arrêté du 30 décembre 1948 comporte par conséquent une discri-
mination en faveur de la France, et le Gouvernement des États-
Unis soutient que cette discrimination est contraire à ses droits
conventionnels.

Les Parties sont d'accord pour admettre que la caractéristique
du statut du Maroc, tel qu'il résulte de l’acte général d’Algésiras
du 7 avril 1906, est le respect des trois principes énoncés dans le
préambule de l’acte, à savoir : « de la souveraineté et de l’indépen-
dance de Sa Majesté le Sultan, de l'intégrité de ses Etats et de la
liberté économique sans aucune inégalité ». Le principe de la liberté
économique sans aucune inégalité mentionné en dernier doit, pour

II
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 184

son application au Maroc, être envisagé dans le cadre des disposi-
ions conventionnelles alors existantes et visant le commerce et
l'égalité de traitement en matière économique.

Par le traité de commerce du g décembre 1856 avec la Grande-
Bretagne, comme par les traités du 20 novembre 1861 avec l'Espagne,
et du 1e juin 1890 avec l'Allemagne, le Sultan du Maroc a garanti
certains droits en matière de commerce, y compris les importations
au Maroc. Ces Etats, avec certains autres parmi lesquels les Etats-
Unis, ont reçu la garantie de l'égalité de traitement par l’effet des
clauses de la nation la plus favorisée figurant dans leurs traités
avec le Maroc. A la veille de la conférence d’Algésiras, les trois
principes mentionnés plus haut, y compris celui de «la liberté
économique sans aucune inégalité », ont été expressément acceptés
par la France et Allemagne, dans un échange de lettres du 8 juillet
1905 relatives à leur attitude à l’égard du Maroc. Ainsi, ce principe,
pour son application au Maroc, était déja bien établi quand la
conférence l’a réaffirmé et l’a inséré dans le préambule de |’acte de
1906. Vu à la lumière des circonstances précitées, le principe appa-
rait clairement comme ayant été destiné 4 avoir le caractére d’une
obligation, et non à rester seulement formule vide. L’article 105
le confirme, lorsqu'il applique expressément ce principe en ce qui
concerne les services publics au Maroc. On en trouve également
la confirmation dans les déclarations faites à la conférence par le
représentant de l’Espagne, qui mentionne l'« égalité de traitement
en matiére commerciale », ainsi que par le représentant de la France.

L'établissement du protectorat français sur le Maroc par le
traité du 30 mars 1g12 entre la France et le Maroc n’a pas entraîné
de modification 4 cet égard. Dans la convention du 4 novembre
1911 entre la France et l’Allemagne, concernant l'établissement
de ce protectorat, le Gouvernement allemand a énoncé, dans l’ar-
ticle premier, la réserve que « l’action de la France sauvegardera au
Maroc l'égalité économique entre les nations ». D'autre part, le Gou-
vernement de la République française a déclaré à l’article 4 qu’il
s’emploierait auprès du Gouvernement marocain « afin d'empêcher
tout traitement différentiel entre les ressortissants des différentes
Puissances ».

Les autres États au nom desquels a été signé l'acte d’Algésiras
ont, à l'exception des États-Unis, adhéré par la suite à la conven-
tion franco-allemande de 1911, acceptant ainsi à nouveau le prin-
cipe de l'égalité de traitement en matière économique au Maroc.
Le France s’est efforcée d'obtenir également l'adhésion des Etats-
Unis, et, dans une note du 3 novembre 1911 de l'ambassadeur de
France à Washington au secrétaire d'État des États-Unis, une
référence est faite à la convention franco-allemande. Il y est dit
que la France s’emploierait auprès du Gouvernement marocain
afin d'empêcher tout traitement différentiel des ressortissants des
Puissances. Dans une autre note du 14 novembre 1918, de l’ambas-
sadeur de France au secrétaire d'État, il est déclaré que le bénéfice

12
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 185

de l'égalité commerciale au Maroc ne résulte pas seulement de
la clause de la nation la plus favorisée mais aussi de la clause
d'égalité économique inscrite à l'acte d’Algésiras et reprise dans
la convention franco-allemande de 1gr1.

Ces divers faits démontrent que l'égalité commerciale ou écono-
mique au Maroc était assurée aux Etats-Unis, non seulement
par le Maroc, mais encore par la France en tant que Puissance
protectrice. On peut se demander si la France, étant donné sa
position de protectrice du Maroc, échappe 4 ce principe d’égalité
et peut jouir de priviléges commerciaux ou économiques dont ne
jouissent pas également les Etats-Unis.

Le Gouvernement français ne conteste pas que le Maroc; même
sous le protectorat, a conservé sa personnalité d’Etat en droit
international. Les droits de la France au Maroc sont définis par
le traité de protectorat de 1912. Dans le domaine économique,
une situation privilégiée n’a pas été accordée 4 la France au Maroc.
Une telle situation privilégiée ne serait pas compatible avec le
principe de la liberté économique sans aucune inégalité sur lequel
se fonde l’acte d’Algésiras. La note du 14 novembre 1918 de l’am-
bassadeur de France a Washington, déjà mentionnée plus haut,
le confirme lorsqu’elle énonce qu’en vertu de la clause d’égalité
économique inscrite à l’acte d’ Algésiras, les autres Etats ont gardé
Vavantage de cette égalité, « même vis-à-vis de la Puissance protec-
trice », et que, par conséquent, les États-Unis peuvent non seule-
ment reconnaître les tribunaux français au Maroc, mais renoncer,
dans la zone française, au bénéfice de tous les privilèges issus des
capitulations, sans perdre cet avantage.

Des considérations qui précèdent, il résulte que les dispositions
de l'arrêté du 30 décembre 1948 sont contraires aux droits que
les Etats-Unis ont acquis en vertu de l'acte d’Algésiras, car elles
font une discrimination entre, d'une part, les importations prove-
nant de la France et des autres parties de l'Union française, et
d’autre part ‘les importations en provenance des États-Unis. La
France est dispensée du contrôle des importations sans allocation
de devises, alors que les Etats-Unis sont soumis a ce contrôle.
Ce traitement différentiel est incompatible avec l’acte d’Algésiras,
en vertu duquel les Etats-Unis peuvent revendiquer le droit d’étre
traités aussi favorablement que la France pour autant qu'il s’agit
de questions économiques au Maroc.

Cette conclusion peut également se déduire du traité du 16 sep-
tembre 1836 entre les États-Unis et le Maroc, dont l’article 24
porte «que toute faveur en matière de commerce ou autre qui
viendrait à être accordée 4 une autre Puissance chrétienne s ‘ap-
pliquera également aux citoyens des États-Unis». Eu égard à
la conclusion à laquelle elle est déjà arrivée sur la base de l'acte
d’Algésiras, la Cour se bornera à déclarer que, dans son opinion,
les Etats-Unis ont le droit, en vertu de cette clause de la nation la

13
ARRÊT DU 27 VII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 186

plus favorisée, de s'opposer à toute discrimination en faveur de la
France en matière d’importations dans la zone française du Maroc.

Le Gouvernement français a présenté divers arguments dont le
but est de démontrer que le contrôle des changes est licite. La
Cour ne croit pas nécessaire de se prononcer sur ces arguments.
Même en admettant la légalité du contrôle des changes, le fait
reste cependant que les mesures prises en application de l'arrêté
du 30 décembre 1948 ont entraîné une discrimination en faveur
des importations provenant de France et des autres parties de
l'Union française. Cette discrimination ne peut se justifier par
des considérations relatives au contrôle des changes.

C'est pourquoi la Cour en vient à estimer que la conclusion
française relative à l’arrété du 30 décembre 1948 doit être rejetée.
Il est donc inutile d'examiner si cette conclusion pourrait étre
rejetée également pour les autres motifs invoqués par le Gouver-
nement des Etats-Unis. Dans ces circonstances, la Cour n’est
pas appelée a examiner et a trancher la question générale de
l’étendue du contrôle que les autorités marocaines peuvent exercer
sur les importations.

*
* 2

La Cour examinera maintenant l'étendue de la juridiction
consulaire des Etats-Unis dans la zone francaise du Maroc.

La conclusion du Gouvernement français sur ce point est la
suivante :

« Que les priviléges des ressortissants des Etats-Unis d’Amérique
au Maroc sont uniquement ceux qui résultent du texte des articl:s 20
et 21 du traité du 16 septembre 1836 et que, la clause de la nation la
plus favorisée contenue dans l’articie 24 dudit traité ne pouvant
plus être invoquée par les Etats-Unis dans l’état actuel des engage-
ments internationaux de l’Empire chérifien, rien ne justifie pour
les ressortissants des Etats-Unis un régime préférentiel qui serait
contraire aux dispositions des traités. »

La conclusion du Gouvernement des États-Unis sur la juridiction
consulaire est la suivante :

«3. La compétence judiciaire que les traités de 1787 et 1836
ont conférée aux Etats-Unis existait au civil et au criminel pour
toutes les affaires entre citoyens américains.

En outre, les Etats-Unis ont acquis au Maroc, par l'effet de la
clause de la nation la plus favorisée, ainsi que par la coutume et
l'usage, une compétence judiciaire pour toutes affaires où un citoyen
ou protégé américain est défendeur.

Cette compétence judiciaire n’a pas été affectée par la renonciation
faite en 1937 par la Grande-Bretagne aux droits juridictionnels
dont elle était titulaire dans la zone française du Maroc.

Les Etats-Unis n’ont jamais, expressément ou implicitement,
renoncé à cette compétence. »

Il n’est pas contesté entre les Parties que le présent litige est
limité à la zone française du Maroc. C’est sur ce terrain qu'il a

15
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 187

été plaidé. Par conséquent, la Cour ne saurait statuer sur la situa-
tion juridique en d’autres parties du Maroc.

Pour examiner l'étendue des droits des Etats-Unis relatifs à
la juridiction consulaire, il est nécessaire de prendre en considé-
ration trois groupes de traités.

Le premier groupe comprend les traités bilatéraux conclus par
le Maroc avec la France, les Pays-Bas, la Grande-Bretagne, le
Danemark, l'Espagne, les États-Unis, la Sardaigne, l’Autriche, la
Belgique et l’Allemagne et qui s'étendent sur la période de 1631
à 1892.

Ces traités, qui se rapportaient principalement au commerce,
y compris les droits et privilèges des négociants étrangers au
Maroc, traitaient de trois manières différentes la question de la
juridiction consulaire :

1) Certains comportaient l'octroi exprès aux Puissances inté-
ressées de droits étendus en matière de juridiction consulaire ;
par exemple, les traités de 1856 avec la Grande-Bretagne et
de 1799 et de 18671 avec l'Espagne ;

2) D’autres comportaient l'octroi de privilèges strictement
limités en matière de juridiction consulaire ; par exemple,
les traités de 1787 et de 1836 avec les États-Unis ;

3} D'autres encore ne définissaient pas en termes exprès les
droits conventionnels accordés par le Maroc, mais, au lieu
de cela, octroyaient aux nations étrangéres, par le moyen
des clauses de la nation la plus favorisée, les avantages et
privilèges déjà accordés ou qui seraient accordés à d’autres
nations.

On trouve un élément commun dans les clauses de la nation
la plus favorisée qui ont amené et maintenu une situation où il
ne pouvait y avoir de discrimination entre aucune des Puissances
au Maroc, sans égard à l'octroi, à titre particulier, de droits conven-
tionnels. Lorsque les privilèges les plus étendus en matière de
juridiction consulaire furent accordés par le Maroc à la Grande-
Bretagne en 1856, et à l'Espagne en 1861, ils s’étendirent auto-
matiquement et immédiatement aux autres Puissances par l'effet
des clauses de la nation la plus favorisée.

Le second groupe comprend des traités multilatéraux, la
convention de Madrid de 1880 et l'acte d’Algésiras de 1906. La
méthode consistant à s’en remettre à l’action individuelle des
Puissances intéressées, nivelée par l'effet des clauses de la nation
la plus favorisée, avait donné lieu à des abus, et il était devenu
nécessaire, non seulement d’assurer la liberté économique sans
discrimination, mais aussi d'imposer aux Puissances un élément
de modération et de prendre des mesures permettant au Maroc
de se transformer en un Etat moderne. En conséquence, les droits
de protection furent restreints, et quelques-unes des limitations
qui avaient été apportées aux pouvoirs du sultan à l'égard des

15
ARRÊT DU 27 VII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 188

étrangers par suite des dispositions des traités bilatéraux anté-
rieurs furent supprimées. On prit soin de prévenir les possibilités
d’un abus de la part du Maroc dans l’exercice des pouvoirs ainsi
accrus en réservant au Corps diplomatique à Tanger certaines
attributions de surveillance et de contrôle.

Le troisième groupe de traités concerne l'établissement du
protectorat. Il comprend les accords qui précédèrent l’établisse-
ment par la France d'un protectorat sur le Maroc, ainsi que le
traité de Fez de 1912. En vertu de ce traité, le Maroc demeurait
un Etat souverain, mais il concluait un accord de caractère contrac-
tuel par lequel la France s’engageait à exercer certains pouvoirs
souverains au nom et pour le compte du Maroc, et à se charger,
en principe, de toutes les relations internationales du Maroc.
Dans l'exercice de cette fonction, la France est liée non seulement
par les dispositions du traité de Fez, mais également par toutes
les obligations conventionnelles auxquelles le Maroc avait été
soumis avant le protectorat et qui, depuis lors, n’ont pas pris fin
ou n'ont pas été suspendues par accord avec les Etats intéressés.

L'établissement du protectorat et l’organisation des tribunaux
du protectorat garantissant aux étrangers l'égalité judiciaire
amenèrent une situation essentiellement différente de celle qui
avait conduit à l'établissement de la juridiction consulaire en
vertu des traités antérieurs. En conséquence, la France à entamé
des négociations en vue d'obtenir des Puissances exerçant la juri-
diction consulaire dans la zone française qu’elles renoncent au
régime des capitulations. En ce qui concerne toutes les Puissances,
à l'exception des Etats-Unis, ces négociations aboutirent à une
renonciation aux droits et privilèges capitulaires, renonciation
qui, pour la Grande-Bretagne, était contenue dans la convention
du 29 juillet 1937. Dans le cas des États-Unis, des négociations
eurent lieu au cours desquelles les États-Unis ont réservé leurs
droits conventionnels.

La conclusion du Gouvernement français est fondée sur le traité
conclu entre les États-Unis et le Maroc, le 16 septembre 1836,
et les Parties sont d’accord pour admettre que les États-Unis ont
le droit d'exercer une juridiction consulaire en matière de diffé-
rends entre leurs citoyens ou protégés. Il n’y a donc pas de doute
sur l’existence, dans ce cas, d’une juridiction consulaire. La seule
question à trancher est celle de l'étendue de cette juridiction en
1950, date du dépôt de la requête.

* * *

Le premier point soulevé par les conclusions vise la portée des
dispositions juridictionnelles du traité de 1836, lesquelles ont la
teneur suivante :

«Article 20. — Si des citoyens ou protégés des Etats-Unis ont
entre eux un différend, le consul statuera entre les parties; et

16
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 189

chaque fois que, pour l'exécution de ses décisions, le consul deman-
dera l’aide ou l'assistance de notre gouvernement, celles-ci lui
seront immédiatement fournies.

Article 21. — Si un citoyen des Etats-Unis tue ou blesse un Maure
ou si, à l'inverse, un Maure tue ou blesse un citoyen des États-Unis,
la loi du pays s’appliquera et justice égale sera rendue, le consul
assistant au procès ; au cas où un délinquant s ’échapperait, le
consul n’en sera responsable en aucune manière. »

Il est soutenu que l’article 20 doit être interprété comme confé-
rant une juridiction consulaire dans tous les différends, civils ou
criminels, s’élevant entre citoyens et protégés des Etats-Unis. De
son côté, le Gouvernement français soutient que le terme « diffé-
rend » est limité aux affaires civiles. On fait valoir que ce terme,
dans son sens ordinaire et naturel, est limité aux différends d'ordre
civil, les crimes étant des fautes contre l’État et non des différends
entre personnes privées.

Le traité de 1836 a remplacé un traité antérieur conclu en 1787
entre les Etats-Unis et le Maroc. Les deux traités ont dans l’ensem-
ble une rédaction identique et les articles 20 et 21 sont les mêmes
dans les deux. Par conséquent, il est nécessaire, en interprétant
les dispositions de l’article 20 — et notamment l'expression « ont
entre eux un différend » — de tenir compte du sens du terme « diffé-
rend » à l’époque où les deux traités furent conclus. A cette fin,
il convient d'examiner la manière dont a été employé le terme
«dispute», ou son équivalent français, dans les divers traités
conclus par le Maroc, par exemple ceux avec la France de 1631
et 1682, et avec la Grande-Bretagne de 1721, 1750, 1751, 1760 et
18or. Il est clair que dans ces cas le terme a été employé comme
s'étendant aux différends tant civils que criminels.

Il faut également tenir compte du fait qu'à l’époque où ces
deux traités furent conclus, la distinction nette entre les affaires
civiles et criminelles ne s'était pas encore dégagée au Maroc.

C’est pourquoi il faut interpréter le terme « différend » tel qu’il
figure dans l’article 20, comme visant tant les affaires civiles que
les affaires criminelles dans la mesure où celles-ci se rattachent
à des violations du droit pénal commises par un citoyen ou protégé
des États-Unis contre un autre citoyen ou protégé des États-Unis.

oe
ae *

De la conclusion des États-Unis ressort un second point, a
savoir que la juridiction consulaire fut acquise « pour toutes affaires
où un citoyen ou protégé des Etats-Unis est défendeur par l'effet
de la clause de la nation la plus favorisée ainsi que par la coutume
et l'usage ». Une telle juridiction ne serait pas affectée par l'abandon,
de la part de la Grande-Bretagne, en 1937, des droits juridiction-
nels qu’elle exerçait dans la zone française et n'aurait jamais

17
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 190

fait l'objet d’une renonciation expresse ou implicite de la part
des Etats-Unis.

Il convient d'examiner attentivement les clauses de la nation
la plus favorisée figurant dans le traité conclu par les États-Unis
en 1836. L’octroi du traitement de la nation la plus favorisée
y est prévu en deux endroits.

L'article 14 dispose :

« Le commerce avec les États-Unis sera sur le même pied que le
commerce avec l'Espagne, ou que le commerce avec la nation
actuellement la plus favorisée. Les citoyens de ce pays seront
respectés-et estimés ; ils auront toute liberté d’aller et de venir dans
notre pays et dans nos ports sans aucun obstacle. »

L'article 24 vise l'éventualité de la guerre, mais il contient la
phrase finale suivante :

« Il est en outre déclaré que toute faveur, en matière de commerce
ou autre, qui viendrait à être accordée à une autre Puissance chré-
tienne s’appliquera également aux citoyens des États-Unis. »

x

Ces articles autorisent les États-Unis à invoquer les disposi-
tions d’autres traités relatifs au régime capitulaire.

Les privilèges les plus étendus que le Maroc ait accordés en
matière de juridiction consulaire sont ceux du traité général de
1856 avec la Grande-Bretagne et du traité de commerce et de
navigation de 1861 avec l'Espagne. En vertu des dispositions
de l’article 1X du traité britannique, la juridiction consulaire était
octroyée dans toutes les affaires civiles et criminelles où des ressor-
tissants britanniques étaient défendeurs. De même, la juridiction
au civil et au pénal était établie par les articles IX, X et XI du
traité de 1861 avec l'Espagne dans toutes les affaires dans lesquelles
des ressortissants espagnols étaient défendeurs.

Par conséquent, en vertu des clauses de la nation la plus favo-
risée, les États-Unis ont acquis la juridiction consulaire en matière
civile et criminelle dans toutes les affaires où des ressortissants
des États-Unis étaient défendeurs.

La controverse entre les Parties relative à la juridiction consu-
laire résulte de la renonciation par l'Espagne en 1914 et par la
Grande-Bretagne en 1937 à leurs droits et privilèges capitulaires.
La renonciation de l'Espagne, en 1914, n’a eu aucun effet immé-
diat sur la position des États-Unis parce qu'il était encore possible
d’invoquer les dispositions du traité général de 1856 avec la Grande-
Bretagne. Toutefois, après 1937, aucune Puissance, autre que les
Etats-Unis, n’a exercé de juridiction consulaire dans la zone fran-
çaise du Maroc et aucune n’était en droit de l'exercer.

La France soutient que, dès le moment où la Grande- -Bretagne
a renoncé aux droits de juridiction consulaire, les États-Unis n'ont
plus été fondés, que ce soit par l'effet des clauses de la nation la
plus favorisée du traité de 1836 ou en vertu des dispositions d’un
autre traité, à exercer la juridiction consulaire pour d’autres

15
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) IQI

affaires que celles qui sont visées par les dispositions des articles 20
et 21 du traité de 1836.

La conclusion des Etats-Unis est fondée sur une série d’argu-
ments qui doivent être examinés tour à tour.

%#

Le premier argument est déduit de l’article 17 de la convention
de Madrid de 1880, lequel énonce ce qui suit :

« Le droit au traitement de la nation la plus favorisée est reconnu
par le Maroc à toutes les Puissances représentées à la conférence
de Madrid. »

Même si l’on pouvait supposer que l’article 17 a eu pour effet un
octroi général aux États-Unis des droits de la nation la plus favo-
risée et que cet article n’était pas limité aux questions traitées
par la convention de Madrid, il ne s’ensuivrait pas que les Etats-
Unis seraient fondés 4 invoquer encore les dispositions des traités
conclus avec la Grande-Bretagne et avec l’Espagne, après qu'ils
ont cessé de déployer leurs effets entre le Maroc et ces deux pays.

L’argument des Etats-Unis est fondé sur la supposition que les
clauses de la nation la plus favorisée, quand elles figurent dans des
traités avec des pays tels que le Maroc, doivent recevoir une inter-
prétation différente de celle des dispositions analogues contenues
dans les traités avec d’autres pays. Deux considérations particu-
lières doivent ici entrer en ligne de compte.

La premiére considération est déduite du principe de la loi
personnelle ainsi que de l’historique du vieux conflit entre deux
concepts de droit et de juridiction: l’un fondé sur la personne
et l’autre sur le territoire. Le droit de juridiction consulaire avait
pour objet de pourvoir à une situation dans laquelle le droit maro-
cain était de caractère essentiellement personnel et ne pouvait
pas s'appliquer aux étrangers.

La seconde considération part de l’idée que les clauses de la
nation la plus favorisée contenues dans les traités conclus avec
des pays tels que le Maroc doivent être considérées comme une
façon de formuler un texte à l’aide de références plutôt que comme
un moyen d'établir et de maintenir l'égalité de traitement sans
discrimination entre les divers pays intéressés. Selon cette manière
de voir, les droits ou privilèges qu'un pays est fondé à invoquer
par l’effet de la clause de la nation la plus favorisée et qui existaient
à la date de l’entrée en vigueur de la clause, seraient incorporés
par référence d’une manière permanente, et la jouissance et l'exer-
cice en seraient maintenus même après l’abrogation des dispositions
conventionnelles dont ils découlent.

Entendue de l’une ou l’autre façon, cette thèse n’est pas compa-
tible avec l'intention des parties aux traités dont il s'agit ici.
C'est ce que montre tout à la fois la rédaction des traités par-

19
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 192

ticuliers et l'objet général qui se dégage de l'examen des traités
conclus de 1631 à 1892 par le Maroc, avec la France, les Pays-
Bas, la Grande-Bretagne, le Danemark, l'Espagne, les États- Unis,
la Sardaigne, l'Autriche, la Belgique et l’Allemagne. Ces traités
montrent que les clauses de la nation la plus favorisée avaient
pour objet d'établir et de maintenir en tout temps l'égalité fonda-
mentale sans discrimination entre tous les pays intéressés. En
outre, les dispositions de l’article 17 de la convention de Madrid,
quelle que soit leur portée, étaient également fondées sur le main-
tien de l'égalité.

Par conséquent, argument irait à l’encontre du principe d’éga-
lité et il perpétuerait la discrimination. Il ne saurait justifier la
conclusion des Etats-Unis relative à l'étendue de la juridiction
consulaire dans la zone française.

#

Le deuxième argument des États-Unis se fonde sur le caractère
géographiquement limité de la renonciation par la Grande-Bretagne
à la juridiction consulaire. La portée de cette renonciation était
restreinte à la zone française.

Il a été soutenu au nom des États-Unis que la Grande-Bretagne
conservait ses droits juridictionnels dans la zone espagnole ct
que «les Etats-Unis, qui continuent à traiter le Maroc comme
un seul et même pays, sont fondés, par le jeu de la clause de la
nation la plus favorisée figurant à l’article 24 de leur traité, a
exercer les mêmes droits de juridiction que ceux qu’exerce aujour-
d’hui la Grande-Bretagne dans une partie du Maroc en vertu du
traité de 1856 ».

La Cour n’est pas appelée à déterminer l'existence ou l'étendue
des droits juridictionnels de la Grande-Bretagne en zone espagnole.
Il suffit donc de rejeter cet argument pour le motif qu'il conduirait
à une situation dans laquelle les Etats-Unis seraient fondés à
exercer la juridiction consulaire dans la zone française, nonobstant
la perte de ce droit par la Grande-Bretagne. Un tel résultat serait
contraire à l'intention des clauses de la nation la plus favorisée,
qui est d'établir et de maintenir en tout temps, entre les pays
intéressés, une égalité fondamentale sans discrimination.

On a également invoqué la position de la France et des ressor-
tissants français en ce qui concerne les nouveaux tribunaux du
Protectorat. Ceux-ci ont été établis pour exercer la juridiction
sur les étrangers et leur appliquer les lois marocaines dans la zone
française. Ces tribunaux ont été constitués avec l’aide de Ja France
et sous direction et contrôle français. On a prétendu qu'en réalité
il s'agirait là de tribunaux consulaires et que les Etats-Unis seraient
fondés à être placés à cet égard sur un pied d'égalité avec la France.

Mais les tribunaux du Protectorat dans la zone française ne
sont en rien des tribunaux consulaires. Ce sont des tribunaux
20
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 193

marocains organisés selon un modèle et des critères français,
accordant aux étrangers toutes garanties d'égalité judiciaire.
Par conséquent, la Cour ne peut admettre cet argument.

*

Le troisième argument des Etats-Unis se fonde sur la nature
des accords qui ont conduit à Vabolition de la juridiction consulaire
espagnole dans la zone française. La convention du 27 novembre
1912 entre la France et l’Espagne prévoit l’exercice par l'Espagne
de droits et priviléges spéciaux dans la zone espagnole. Par une
déclaration commune de la France et de |’Espagne, en date du
7 mars 1914, l’Espagne a abandonné ses droits juridictionnels
et ses autres droits extraterritoriaux dans la zone francaise, et
une clause a été insérée en vue de l’abandon ultérieur par la France
de droits semblables dans la zone espagnole. Cela fut fait par la
déclaration commune de la France et de l’Espagne du 17 novem-
bre de la méme année.

Les Etats-Unis soutiennent que la convention de 1912 et les
déclarations de 1914 étaient des accords entre la France et l'Espagne
et que, comme le Maroc n'y figurait pas comme partie, les droits
que l'Espagne tient de la disposition antérieure existent toujours
de jure, malgré que puisse exister une situation de facto qui en
empêche pour le moment l'exercice.

Même si l'on accepte cet argument, la situation est telle que
l'Espagne ne peut pas, depuis 1914, invoquer le droit d'exercer
la juridiction consulaire en zone française. Les droits que les
États-Unis pourraient invoquer en vertu des clauses de la nation
la plus favorisée ne comprendraient donc pas le droit d'exercer
en 1950 la juridiction consulaire. Ils seraient limités au droit
conditionnel de rétablir la juridiction consulaire dans le cas où,
ultérieurement, la France et l’Espagne abrogeraient les accords
constitués par la convention de 1912 et par les déclarations de
1914.

Le Gouvernement français soutient que ces accords ont été
conclus en vertu du pouvoir que le Maroc lui a conféré par les
dispositions du traité de Fez de 1912. Les termes généraux des
articles V et VI sont assez larges pour donner à la France la
conduite des relations internationales du Maroc, y compris l'exercice
du droit de conclure des traités. La convention et les déclarations
doivent donc être considérées comme des accords passés par la
Puissance protectrice dans les limites de ses pouvoirs, accords
relatifs aux affaires de l'État protégé et destinés à l’obliger, comme
l'indique clairement l'alinéa 3 de l’article premier du traité de
Fez de 1912, lequel énonce : « Le Gouvernement de la République
se concertera avec le Gouvernement espagnol au sujet des intérêts
que ce gouvernement tient de sa position géographique et de ses
possessions territoriales sur la côte marocaine.» Dans ces condi-
tions, il faut conclure que ces accords obligent le Maroc et lui

21
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 194

profitent, et que les droits espagnols relatifs à la juridiction consu-
laire ont pris fin de jure aussi bien que de facto.

Il faut examiner un autre aspect de la question qui résulte des
termes de la déclaration faite par la France et l'Espagne le 7 mars
1914. Cette déclaration contient les dispositions suivantes :

« Prenant en considération les garanties d'égalité juridique
offertes aux étrangers par les tribunaux français du protectorat,
le Gouvernement royal renonce à réclamer pour ses: consuls, ses
ressortissants et ses établissements dans la zone francaise de l’Em-
pire chérifien tous droits et privilèges issus du régime des capitu-
lations.

En ce qui le concerne, le Gouvernement de la République francaise
s'engage à renoncer également aux droits et privilèges existant en
faveur de ses consuls, de ses ressortissants et de ses établissements
dans la zone espagnole, aussitôt que les tribunaux espagnols seront
établis dans ladite zone.

La déclaration par laquelle Ja France a donné effet à l’engage-
ment ci-dessus est du 17 novembre 1914; clle comporte le para-
graphe suivant :

« Prenant en considération les garanties d'égalité juridique offertes
aux étrangers par les tribunaux espagnols du Protectorat, le
Gouvernement de la République française renonce à réclamer pour
ses consuls, ses ressortissants et ses établissements dans la zone
espagnole de l’Empire chérifien tous droits et privilèges issus du
régime des capitulations. »

On remarquera que les deux déclarations emploient les mots
« renonce à réclamer », et la question s'est posée de savoir si ces
termes avaient pour objet un abandon ou une renonciation à
l'égard de tous les droits et privilèges résultant du régime des
capitulations, ou s’il fallait les considérer comme des engagements
provisoires de ne pas réclamer ces droits et privilèges aussi long-
temps que les garanties d'égalité juridique sont maintenues dans
la zone française par les tribunaux du protectorat, et aussi long-
temps que les garanties correspondantes sont maintenues dans
la zone espagnole.

La question est plus académique que pratique. Même si les
termes dont il s’agit devaient être interprétés comme signifiant
un engagement temporaire de ne pas réclamer les droits et privi-
léges, il n’en reste pas moins que l'Espagne, en 1950, du fait de
ces engagements, n'est pas fondée à exercer la juridiction consulaire
dans la zone française. Il s'ensuit que les Etats-Unis seraient
également sans titre à exercer cette juridiction dans la zone fran-
çaise en 1950.

tro
lo
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 195

Il faut néanmoins que la Cour examine ces déclarations pour
déterminer ce qu’ont voulu les parties quand elles se sont servies
des termes en question.

Dans les deux déclarations, les parties se sont servies de l’ex-
pression «prenant en considération les garanties d'égalité juri-
dique... ». Ces termes, pris dans leur sens naturel et ordinaire,
énoncent la contre-partie de l'abandon consenti, mais ce ne sont
pas des termes dont on se servirait normalement si l'on envisageait
de procéder à un abandon conditionnel.

La Cour est d’avis que les termes « renonce à réclamer » doivent
être interprétés comme portant renonciation absolue aux droits
et privilèges capitulaires. Cette manière de voir trouve confirmation
dans les déclarations et autres arrangements conclus par la France
avec d’autres Puissances intéressées en vue d'effectuer l'abandon
de leurs droits juridictionnels et autres droits extraterritoriaux
dans la zone française.

Les deux déclarations faites en 1914 par la France et l'Espagne
montrent que les deux pays ont considéré l'expression « renonce
à réclamer » comme équivalant à la renonciation aux droits en
question. Dans la déclaration du 7 mars 1914, le Gouvernement
français s'est engagé «à renoncer également aux droits et privi-
léges....». Dans la déclaration ultérieure du 17 novembre 1914, la
France a donné effet à cette obligation en se servant de l'expression
«renonce à réclamer ». Il est donc clair que la France et l'Espagne
ont considéré cette expression comme celle qui convenait pour
effectuer un complet abandon ou renonciation à l'égard des droits
et privilèges en question.

Le 31 juillet 1916, l'ambassadeur de France à Washington a
envoyé au secrétaire d’État des États-Unis « le texte de la déclara-
tion signée, relativement à l’abrogation des capitulations dans la
zone française du Maroc, par toutes les Puissances signataires de
la conférence d’Algésiras et par les Républiques d'Amérique du
Sud. ». Dans le texte ainsi transmis, l’expression en anglais était
«relinquishes its claim to all the rights and privileges growing oul
of the Capitulation regime....». 11 est donc clair qu’à cette date,
bien avant la naissance du différend actuel, la France considérait
l'expression « renonce à réclamer » comme portant abrogation des
privilèges en question.

La déclaration faite par la France et l’Espagne le 7 mars 1914
faisait partie d’une série d'accords négociés par la France avec plus
de vingt Etats étrangers « portant abandon de leurs droits juridic-
tionnels et autres droits extraterritoriaux en ce qui est de la zone
française du Maroc». Au moins dix-sept de ces accords se sont
servis de l’expression «renonce à réclamer », pour réaliser l’abro-
gation complète de tous les droits ct privilèges issus du régime des
capitulations. Il y est fait allusion dans le contre-mémoire dans les
termes suivants: « pour l’abandon de leurs droits juridictionnels

23
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 196

ct autres droits extraterritoriaux », où encore « portant renonciation
de droits extraterritoriaux ». De plus, tous les Etats qui avaient
signé ces accords ont abandonné immédiatement l'exercice de la
juridiction consulaire ou autres droits et privilèges capitulaires
dans la zone française.

Dans ces conditions, il faut conclure que la déclaration de
l'Espagne du 7 mars 1914 a effectué l'abandon ou la renonciation
par l'Espagne à tous ses droits juridictionnels ou autres droits
extraterritoriaux dans la zone française, et labrogation des dispo-
sitions du traité de 1861 avec l'Espagne se rapportant « aux droits
et privilèges'issus du régime des capitulations ».

Par conséquent, la Cour ne peut accepter la thèse que les États-
Unis, en vertu des clauses de la nation la plus favorisée, ont le
droit d’invoquer, à l'égard de la zone française, celles des disposi-
tions du traité de 1861 avec l'Espagne qui ont trait à la juridiction
consulaire.

*%

Le quatrième argument du Gouvernement des États-Unis
consiste à dire que la juridiction consulaire étendue, telle qu'elle
existait au Maroc en 1880, a été reconnue et confirmée par les
dispositions de la convention de Madrid et que, par conséquent,
les Etats-Unis, en tant que partie à cette convention, ont acquis
par là un droit autonome à l'exercice de cette juridiction, indé-
pendamment de l’effet des clauses de la nation la plus favorisée.

11 n’est pas douteux que l'exercice de la juridiction consulaire
au Maroc était général en 1880 et que la convention présupposce
l'existence de cette juridiction. Elle traitait de la situation parti-
culière des protégés et contenait des dispositions visant l'exercice
de la juridiction à leur égard.

D'autre part, il est également clair qu'aucune disposition de la
convention n'apporte expressément une confirmation du système
de juridiction consulaire existant alors, ou son établissement
comme un droit indépendant et autonome.

Les buts et l’objet de cette convention sont indiqués dans le
préambule, qui s'exprime en ces termes: «la nécessité d'établir
sur des bases fixes et uniformes l'exercice du droit de protection
au Maroc, et de régler certaines questions qui s’y rattachent... ».
Dans ces conditions, la Cour ne saurait adopter une interprétation
par implication des dispositions de la convention de Madrid qui
dépasserait la portée de ses buts et de son objet explicites. De
plus, cet argument entraînerait dans les dispositions de la conven-
tion des modifications radicales ct des additions. Dans son avis
sur l'interprétation des traités de paix, deuxième phase (C./. /.
Recueil 1950, p. 229), la Cour a dit : « La Cour est appelée à inter-
préter les traités, non à les reviser. »

*
ARRÊT DU 27 VII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 197

Le cinquième argument des États-Unis est que la juridiction
consulaire au Maroc a été reconnue et confirmée par diverses
dispositions de l'acte d’Algésiras, et que les Etats-Unis ont acquis
par là un droit autonome d’exercer cette juridiction indépen-
damment de l’effet des clauses de la nation la plus favorisée.

En 1906, les douze Puissances représentées à Algésiras exer-
çaient toutes des droits et privilèges capitulaires, dans la mesure
où ils étaient prévus, soit par le traité général de 1856 avec la
Grande-Bretagne, soit par le traité de 1861 avec Espagne. Elles
les exerçaient soit en vertu d'une disposition conventionnelle
directe, comme la Grande-Bretagne ou l'Espagne ; soit en vertu
de clauses de la nation la plus favorisée, comme les Etats-Unis ;
soit encore sans droits conventionnels mais avec le consentement
ou l’accord tacite du Maroc, comme dans le cas de cértains autres
Etats. C’est pourquoi l’acte d’Algésiras présupposa l’existence du
régime des capitulations, y compris les droits de juridiction consu-
laire, et que plusieurs de ses dispositions assignérent des fonctions
particulières aux tribunaux consulaires existant alors. On a fait
mention, au cours des débats, des articles 19, 23, 24, 25, 29, 45,
59, 80, 81, 87, 91, 101, 102 et 119. Par exemple, le chapitre V,
qui concerne les « douanes de l’Empire et la répression de la fraude
et de la contrebande », contient un article 102 ainsi conçu :

« Toute confiscation, amende ou pénalité devra être prononcée
pour les étrangers par la juridiction consulaire et pour les sujets
marocains par la juridiction chérifienne. »

Dans les conditions alors existantes, cet article exigeait que les
poursuites pour fraude et contrebande engagées contre les ressor-
tissants des douze Puissances fussent portées devant les tribunaux
consulaires.

Depuis 1937, la situation est la suivante : onze des Puissances
ont renoncé à leurs privilèges capitulaires, et leur juridiction
consulaire a cessé d'exister. De ce fait, le Maroc a pu édicter des
lois et prendre des dispositions en vue de juger et punir des délin-
quants appartenant à ces onze pays. Les États-Unis sont dans une
situation différente qu’il convient d'examiner maintenant.

A la différence de la convention de Madrid, l'acte d’Algésiras
était de portée générale et n’était pas limité à un problème aussi
restreint que la protection. D'autre part, en interprétant les dispo-
sitions de l’acte, il convient de tenir compte de ses buts, qui sont
énoncés dans le préambule, dans les termes suivants :

«S’inspirant de l'intérêt qui s'attache à ce que l’ordre, la paix
ct la prospérité règnent au Maroc, et ayant reconnu que ce but
précieux ne saurait être atteint que moyennant l'introduction de
réformes basées sur le triple principe de la souveraineté et de
l'indépendance de Sa Majesté le Sultan, de l'intégrité de Ses Etats
et de la liberté économique sans aucune inégaliteé.... »

25
ARRÊT DU 27 VIL 52 (RESSORTISSANTS DES É.-U. AU MAROC) 198

Ni les articles mentionnés plus haut ni aucune autre disposition
de l'acte d’Algésiras n'avaient pour objet d’instituer une juridiction
consulaire ou de confirmer les droits ou privilèges découlant du
régime des capitulations existant alors. Il s’agit donc de savoir si
Yon peut fonder l'institution ou la confirmation de cette juridiction
ou de ces privilèges sur l'intention implicite des parties à l'acte,
telle qu’elle ressort des dispositions de celui-ci.

Une interprétation de l’acte, tirée de ce qu’impliqucraient ses
dispositions ct selon laquelle il instituerait ou confirmerait une
juridiction consulaire, reviendrait 4 transformer en droits nouveaux
et autonomés, fondés sur l'acte même, les droits conventionnels
dont jouissaient alors la plupart des douze Puissances. Ces droits
conventionnels, dénonçables parfois avec un court préavis — ceux
des Etats-Unis, par exemple, l’étaient avec un délai de douze
mois — auraient été changés en droits dont les Puissances eussent
pu jouir pour un temps indéfini, le Maroc étant incapable d’y
mettre fin ou de les modifier. Ni les travaux préparatoires ni le
préambule ne donnent la moindre indication d’une pareille inten-
tion. La Cour estime qu’elle ne saurait déduire par ce procédé qu'un
changement aussi fondamental que celui que comporterait l’admis-
sion de cette thèse se soit produit dans le caractère des droits
conventionnels alors existants.

Toutefois, un autre aspect de ce problème ressort des articles
mentionnés plus haut. I] s’agit des articles contenant des dispositions
impliquant nécessairement l'exercice de la juridiction consulaire.
On trouve ici une indication claire de l'intention des parties de
voir soumettre certaines matières aux tribunaux consulaires et,
dans cette mesure, il est possible d'interpréter les dispositions de
l'acte comme instituant ou confirmant l'exercice de la juridiction
consulaire à ces fins limitées. Le maintien de la juridiction consu-
laire, dans la mesure où elle serait nécessaire à l'application de ces
dispositions particulières, se justifierait donc en tant qu'il serait
fondé sur le sens nécessaire des dispositions de l'acte.

Ce résultat est confirmé par les dispositions des articles 10 et 16
de la convention du 29 juillet 1937 entre la Grande-Bretagne ct
la France. Ces articles se réfèrent aux privilèges de juridiction
« accordés aux Etats-Unis d'Amérique d’après les traités en vigueur ».
Ils présupposent donc que les privilèges de juridiction des Etats-
Unis, même après l'abandon par la Grande-Bretagne de ses droits
capitulaires, ne se limiteraient pas à la juridiction prévue aux
articles 20 et 21 du traité de 1836 avec le Maroc. Ce point de vue
est confirmé en outre par les dispositions de l’article 4 du protocole
de signature de cette convention. Cet article énonce l’abrogation
de certaines dispositions du traité général de 1856 et, en ce qui est
de l’acte d’Algésiras, la renonciation « à se prévaloir des articles 1
à 50 inclus, 54 à 65 inclus, 70, 71, 72 à la suite des mots « permis
spécial », 75, 76, 80, 97, IOI, 102, 104, 113 à 119 inclus » ; en outre,

26
ARRÊT DU 27 VII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 199

il dispose que, «dans l’article 81 les mots « par l'autorité consu-
« laire compétente » doivent être considérés comme supprimés et dans
l’article 91 le mot «compétente » substitué au mot «consulaire » ».

Il est manifeste qu’en 1937 la France (représentant le Maroc)
et la Grande-Bretagne partaient du postulat que certaines disposi-
tions de l’acte d’Algésiras reconnaissaient une juridiction consulaire
limitée aux fins des procédures judiciaires qui y sont décrites.

La Cour n’est pas appelée à examiner les articles particuliers de
l'acte d’Algésiras qui sont en cause. Elle considère qu’il lui suffit
de dire qu’à son avis la juridiction consulaire des États-Unis continue
d'exister dans la mesure voulue pour permettre de donner effet à
celles des dispositions de l'acte d’Algésiras qui dépendent de
l’existence de la juridiction consulaire.

Dans certains cas, cette interprétation de l’acte aboutit à des
résultats qui peuvent ne pas paraître absolument satisfaisants.
Mais c’est une conséquence inévitable de la façon dont la conférence
d’Algésiras a traité la question de la juridiction consulaire. La Cour
ne peut, par voie d'interprétation, tirer de l’acte une règle générale
qu’il ne contient pas au sujet de la pleine juridiction consulaire.
D'autre part, la Cour ne peut négliger les dispositions particulières
entraînant un recours limité à la juridiction consulaire, qui figurent
en fait dans l’acte et qui sont encore en vigueur pour autant qu’il
s’agit des rapports entre les Etats-Unis et le Maroc.

*

Le sixième argument est le suivant : la juridiction consulaire et
les autres droits capitulaires des États-Unis au Maroc sont fondés
sur «la coutume et l'usage ».

Cet argument a été développé de deux façons différentes. La
première vise la coutume et l’usage qui ont précédé l’abandon par
la Grande-Brètagne, en 1937, de ses droits capitulaires dans la
zone française. La seconde vise la pratique suivie depuis cette date.

Si l’on envisage d’abord la période de cent cinquante années
qui s’est écoulée de 1787 à 1937, deux considérations s'opposent
à ce que cet argument soit admis.

La première est qu’au cours de l’ensemble de cette période, la
juridiction consulaire des États-Unis a été en fait fondée, non pas
sur la coutume ou l'usage, mais sur des droits conventionnels. A
toute époque, elle était fondée soit sur les dispositions du traité
de 1787, soit sur celles du traité de 1836, combinées avec les dispo-
sitions des traités conclus par le Maroc avec d’autres Puissances,
la Grande-Bretagne et l'Espagne en particulier, invoquées en vertu
des clauses de la nation la plus favorisée. Tel était le cas, non
seulement pour les États-Unis, mais pour la majorité des pays
ayant des ressortissants qui pratiquaient le commerce au Maroc.
Il est vrai qu'il y avait des Puissances représentées à la conférence

27
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 200

de Madrid, en 1880, et a Algésiras, en 1906, qui n’avaient pas de
droits conventionnels, mais qui exerçaient la juridiction consulaire
avec le consentement exprès ou tacite du Maroc. Il est vrai égale-
ment que la France, après l'établissement du protectorat, a obtenu
des déclarations de renonciation d'un grand nombre d'autres Etats
qui se trouvaient dans la même situation. Ceci ne suffit pas pour
établir que les États exerçant la juridiction consulaire en applica-
tion de leurs droits conventionnels possédaient en outre un titre
indépendant à cette juridiction, fondé sur la coutume ou l'usage,

La seconde considération a trait à la question de la preuve. La
Cour a déclaré, dans l'affaire du droit d'asile, au sujet de 1’établis-
sement d’une coutume locale propre aux États de |’ Amérique
latine (C. 1. J. Recueil 1950, pp. 276-277) :

« La partie qui invoque une coutume de cette nature doit prouver
qu'elle s'est constituée de telle manière qu’elle est devenue obliga-
toire pour l’autre partie. Le Gouvernement de la Colombie doit
prouver que la règle dont il se prévaut est conforme à un usage
constant et uniforme, pratiqué par les États en question, et que
cet usage traduit un droit appartenant à l’État octroyant l'asile
et un devoir incombant à l’État territorial. Ceci découle de l’article 38
du Statut de la Cour, qui fait mention de la coutume internationale
«comme preuve d’une pratique générale acceptée comme étant
«le droit ». »

En l'espèce, il n’a pas été fourni de preuve suffisante pour
permettre à la Cour de conclure qu’un droit à l'exercice d’une
juridiction consulaire fondé sur la coutume ou sur l'usage avait
été établi de telle manière qu'il soit devenu obligatoire pour le
Maroc.

Cet argument a également été fondé sur la pratique suivie
depuis la date a laquelle, par l’effet de l'entrée en vigueur de la
convention de 1937 entre la France et la Grande-Bretagne,
a pris fin le droit conventionnel des Etats-Unis d'Amérique à
l'exercice d’une juridiction consulaire étendue et aux droits qui
en découlaient. |

Pendant cette période, la France et les Etats-Unis ont négocié
sur un certain nombre de questions, y compris la renonciation
aux droits capitulaires. On trouve dans la correspondance diplo-
matique des expressions isolées qui, prises hors de leur contexte,
peuvent être considérées comme la reconnaissance des prétentions
des Etats-Unis d'exercer la juridiction consulaire et autres droits
capitulaires. Mais d'autre part, la Cour ne peut ignorer la teneur
générale de la correspondance qui démontre qu'à tout moment
la France et les Etats-Unis cherchaient une solution fondéc sur
un accord réciproque et que ni l’une ni l’autre des Parties n’envi-
sageait l'abandon de sa position juridique. Dans ces conditions,
l’état de choses d'après lequel les États-Unis ont continué après
1937 d'exercer la juridiction consulaire pour toutes les affaires
civiles et criminelles où leurs ressortissants étaient défendeurs

28
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 201

doit apparaître comme ayant la nature d’un état de choses provi-
soire tacitement accepté par les autorités du Maroc.

*

En conséquence, il faut conclure qu’en dehors des droits spéciaux
reconnus par les articles 20 et 21 du traité de 1836 et de ceux qui
découlent des dispositions de l’acte d’Algésiras mentionnées plus
haut, la prétention des États-Unis d'exercer à titre de droit la
juridiction consulaire et autres droits capitulaires en zone fran-
çaise et à bénéficier de cette juridiction et de ces droits est devenue
caduque quand la Grande-Bretagne a mis fin, «en ce qui concerne
la zone française de l’Empire chérifien, à tous droits et privilèges
ayant un caractère capitulaire », en vertu des dispositions de la
convention de 1937.

+
* *

La Cour passe maintenant à l’examen de la prétention suivant
laquelle les ressortissants des Etats-Unis ne sont pas soumis, en
principe, à l’application des lois marocaines, à moins que celles-ci
n'aient auparavant reçu l’assentiment du Gouvernement des
États-Unis.

Les conclusions du Gouvernement de la République française
sur ce point sont ainsi conçues :

« Que le Gouvernement des États-Unis d'Amérique n’est pas en
droit de prétendre que l'application à ses ressortissants au Maroc
de toutes législations et réglementations dépend de son consentement
expres ; .

Que les ressortissants des Etats-Unis d'Amérique au Maroc sont
soumis aux dispositions législatives et réglementaires mises en
vigueur dans l’Empire chérifien, notamment en ce qui concerne la
réglementation du 30 décembre 1948 sur les importations sans
devises, sans que l'accord préalable du Gouvernement des Etats-
Unis soit nécessaire. »

La conclusion du Gouvernement des États-Unis sur ce point
est ainsi conçue :

«4. Sous le régime de compétence judiciaire extraterritoriale
actuellement exercé au Maroc par les Etats-Unis, les citoyens
de ce pays ne sont pas soumis, en principe, à l’application des lois
marocaines. .

Ces lois ne deviennent applicables aux citoyens des Etats-Unis
qu'après avoir été soumises à l’assentiment préalable du Gouverne-
ment des États-Unis et que ce gouvernement en ait approuvé
l’application à ses citoyens. Le dahir du 30 décembre 1948 n'ayant
pas été soumis à l’assentiment préalable du Gouvernement des
États-Unis n’est pas applicable aux citoyens américains. »

La prétention suivant laquelle les lois marocaines ne sont pas
obligatoires pour les ressortissants des États-Unis, à moins d’avoir

29
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 202

reçu l’assentiment du Gouvernement des États-Unis, se rattache
au régime des capitulations ; il n’est pas nécessaire de reprendre
les considérations déjà examinées à propos de la juridiction
consulaire.

Aucune disposition d'aucun des traités examinés en l'espèce ne
confère ce droit aux États-Unis. Le prétendu droit d’assentiment

est seulement un corollaire du système de juridiction consulaire.
Les tribunaux consulaires appliquaient leur propre droit sans être
liés en aucune façon par le droit marocain ou la législation maro-
caine. Avant qu'un tribunal consulaire püt appliquer une loi
marocaine, la Puissance étrangère intéressée devait pourvoir à
son adoption comme loi s'imposant au consul dans l'exercice de
sa compétence judiciaire. La pratique généralement suivie consistait
à l’incorporer soit dans la législation de l’État étranger, soit dans
des décisions ministérielles ou consulaires de cet Etat prises en
vertu de pouvoirs délégués. L'Etat étranger pouvait avoir agi
ainsi ou pouvait refuser de pourvoir à l'application de la loi. I
n'y avait de «droit d’assentiment » que dans la mesure où l’inter-
vention du tribunal consulaire était nécessaire pour obtenir l’appli-
cation effective d’une loi marocaine à l'encontre de ressortissants
étrangers.

En l'absence de toutes dispositions conventionnelles en la matière,
on a soutenu qu'un «droit d’assentiment » peut être fondé sur la
coutume, l’usage ou la pratique. Il est inutile de reprendre les
raisons qui ont été données pour rejeter la coutume, l'usage et
la pratique en tant que fondement d’une juridiction consulaire
étendue, raisons qui s'appliquent, dans une large mesure, au
«droit d’assentiment ». Il convient cependant de souligner que
le très grand nombre de cas dans lesquels des lois marocaines
ont été soumises aux autorités des États-Unis s'explique facile-
ment par le fait qu'il s’agissait là d’un moyen commode pour en
assurer l’incorporation dans des décisions ministérielles s’impo-
sant aux tribunaux consulaires. C'est de cette façon, et de cette
façon seulement, qu’il était possible de rendre ces lois applicables
aux ressortissants des États-Unis aussi longtemps qu'était exercée
la juridiction consulaire étendue.

Le problème se pose sous trois aspects qu'il faut envisager
séparément.

Le premier vise les cas où l’application d’une loi marocaine aux
ressortissants des États-Unis serait contraire aux droits conven-
tionnels des États-Unis. Dans de tels cas, l'application directe ou
indirecte des lois marocaines à ces ressortissants serait, à moins
qu'elle n'ait reçu l’assentiment des Etats-Unis, contraire au droit
international, et le différend qui pourrait en résulter devrait être
traité par les méthodes ordinaires pour le règlement des différends
internationaux. Ces considérations s'appliquent à l'arrêté du
30 décembre 1948 que la Cour a jugé contraire aux droits conven-
tionnels des Etats-Unis.

30
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 203

Le second aspect sous lequel se pose le problème a trait aux
cas où le concours des tribunaux consulaires est nécessaire pour
pouvoir appliquer la législation marocaine. Dans de tels cas,
l’assentiment des Etats-Unis serait essentiel à l'application de
la législation par les tribunaux consulaires, que cette application
contrevienne ou non aux droits conventionnels.

Le troisième aspect sous lequel se pose le problème de l’assen-
timent a trait aux cas où il s’agit de l'application à des ressortis-
sants des États-Unis, autrement que par les tribunaux consulaires,
de lois marocaines qui ne violent aucun des droits conventionnels
des Etats-Unis. Dans de tels cas, l’assentiment des autorités des
États-Unis n’est pas requis.

En conséquence, et sous les réserves énoncées plus haut, la
Cour conclut que les Etats-Unis ne sont pas fondés à prétendre
que l'application de lois et de règlements à leurs ressortissants
en zone française requiert leur assentiment.

*
* *

Le Gouvernement des États-Unis d'Amérique a présenté une
demande reconventionnelle dont une partie a trait à la question
de l’immunité de taxes marocaines en général et, en particulier,
des taxes de consommation établies par le dahir chérifien du
28 février 1948. Les conclusions suivantes ont été présentées à
cet égard : .

Au nom du Gouvernement des Etats-Unis :

«2. Les traités exemptent les ressortissants américains de toute
taxe, a l’exception de celles qu’ils prévoient expressément ; perce-
voir des taxes des ressortissants américains en violation des dispo-
sitions des traités est un manquement au droit international.

Ces taxes ne peuvent en droit étre recouvrées sur les ressortissants
américains qu'avec l’assentiment préalable des Etats-Unis valant
renonciation temporaire à leur droit conventionnel, et à compter
de la date de cet assentiment, sauf disposition contraire contenue
dans l'acte d’assentiment.

Les taxes de consommation, fixées par le dahir du 28 février 1948
et qui ont été recouvrées sur des ressortissants américains jusqu'au
15 août 1950, date à laquelle les Etats-Unis ont consenti à ces taxes,
ont été perçues illégalement et doivent leur être remboursées.

3. Attendu que les lois marocaines ne peuvent s'appliquer aux
citoyens américains avant d’avoir reçu l’assentiment préalable du
Gouvernement des Etats-Unis, le défaut d’assentiment du Gouver-
nement des Etats-Unis au dahir du 28 février 1948 a donné un
caractère illégal au recouvrement des taxes de consommation
établies par ce dahir. »

Au nom du Gouvernement français :

«Qu’aucun traité n'a conféré aux Etats-Unis une immunité
fiscale pour leurs ressortissants au Maroc, ni directement, ni par
le jeu de la clause de la nation la plus favorisée ;

31
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 204

Que les lois et règlements en matière fiscale mis en vigueur dans
l'Empire chérifien sont applicables aux ressortissants des Etats-
Unis sans que l'accord préalable du Gouvernement des Etats-Unis
soit nécessaire ;

Que les taxes de consommation établies par le dahir du 28 février
1948 ont donc été légalement perçues sur les ressortissants des
Etats-Unis et qu'il n’y a pas lieu à remboursement. »

Le Gouvernement des États-Unis soutient que ses droits conven-
tionnels au Maroc confèrent aux ressortissants des États-Unis une
exemption de taxes, sauf pour celles que les traités ont spéciale-
ment reconnues et autorisées. Cette thèse se fonde sur certains
traités bilatéraux avec le Maroc ainsi que sur la convention de
Madrid de 1880 et sur l'acte d’Algésiras de 1906.

La Cour examinera tout d’abord la thèse d'après laquelle le
droit à l’immunité fiscale peut être déduit des clauses de la nation
la plus favorisée, dans l’article 24 du traité de 1836 entre les Etats-
Unis et le Maroc et dans l’article 17 de la convention de. Madrid,
jointes à certaines des dispositions des traités entre le Maroc et
la Grande-Bretagne et entre le Maroc et l'Espagne.

Le traité général de 1856 entre la Grande-Bretagne et le Maroc
prévoit dans le deuxième alinéa de son article IV que les sujets
britanniques «ne seront jamais forcés, sous quelque prétexte que
ce soit, à payer des taxes ou impositions ». Le traité de 1861 entre
l'Espagne et le Maroc stipule dans son article V qu’« on ne pourra,
sous aucun prétexte, obliger les sujets espagnols à payer des impôts
ou contributions ». :

Il est prétendu, au nom des États-Unis, que les clauses de la
nation la plus favorisée dans les traités avec des pays comme le
Maroc avaient pour objet non de créer seulement des droits tempo-
raires ou subordonnés, mais d'instaurer ces droits à titre permanent
et de les rendre indépendants des traités qui les avaient primitive-
ment consentis. I] est soutenu en conséquence que le droit à l’immu-
nité fiscale accordé par le traité général britannique de 1856 et
par le traité espagnol de 1861 est incorporé dans les traités qui
ont garanti aux États-Unis le traitement de la nation la plus
favorisée, le résultat étant que ce droit persisterait même si les
droits et privilèges reconnus par les traités de 1856 et de 1861
devaient prendre fin.

Pour les raisons exposées plus haut, à propos de la juridiction
consulaire, la Cour n'est pas en mesure d’accepter cette thèse.
Il n’est pas établi que les clauses de la nation la plus favorisée
dans les traités avec le Maroc aient une autre signification ou un
autre effet que dans les clauses semblables d’autres traités, ou
soient régies par des règles de droit différentes. Lorsqu'il y a eu
abrogation ou renonciation à l'égard de dispositions d’immunité
fiscale contenues dans les traités entre le Maroc et les Etats tiers,
on ne peut plus s’en prévaloir en vertu d’une clause de la nation

32
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 205

la plus favorisée. Dans ces conditions, il faut examiner si les dispo-
sitions ci-dessus mentionnées des traités de 1856 et de 1861 sont
toujours en vigueur.

Le deuxième alinéa de l’article IV du traité général avec la
Grande-Bretagne a été abrogé par la convention franco-britannique
du 29 juillet 1937 (protocole de signature, article 4, lil. a). Dès
l'entrée en vigueur de cette convention, les États-Unis n’ont plus
pu se prévaloir de cet alinéa de l’article IV du traité général de
1856 en vertu de la clause de la nation la plus favorisée.

Comme il a déjà été dit plus haut, la déclaration de la France
et de l'Espagne en date du 7 mars 1914 a eu pour effet la renoncia-
tion pure et simple par I’ Espagne dans la zone francaise a tous les
droits et privilèges issus du régime des capitulations. Dans l’opinion
de la Cour, cette renonciation impliquerait la renonciation par
l'Espagne au droit de ses ressortissants d’être exemptés de taxes
en vertu de l’article V de son traité de 1861 avec le Maroc, parce
qu'une immunité fiscale aussi générale et complète doit être tenue
pour un élément du régime des capitulations au Maroc. L'Espagne
ayant abandonné tous ses droits capitulaires doit dès lors être
considérée comme ayant renoncé à son droit à l’immunité fiscale.

C’est ce que confirme l'attitude d’un certain nombre d’autres
États en la matière. La Grande-Bretagne a renoncé à tous les
droits et privilèges d’un caractère capitulaire dans la zone fran-
çaise du Maroc par l’article premier de la convention de 1937
avec la France : le protocole de signature énonce que cet article
et l’article 16 ont pour effet d’abroger un certain nombre d'articles
du traité général de 1856, y compris, ainsi qu'il a été dit plus haut,
le deuxième alinéa de l’article IV. Ceci paraît montrer que la
France, représentant le Maroc, et la Grande-Bretagne se fondaient
sur la présomption que l’immunité de taxes accordée par cet article
était un droit de caractère capitulaire. Les autres Etats qui avaient,
de 1914 à 1916, également renoncé à tous droits et privilèges
issus du régime des capitulations dans la zone française, ont impli-
citement acquiescé à ce que leurs ressortissants soient taxés.

C'est pourquoi la Cour conclut que le droit à l’exemption de
taxes, prévu à l’article V du traité espagnol de 1861, ayant été
abandonné par l'Espagne, les États-Unis ne peuvent plus Vinvoquer
en vertu d’une clause de la nation la plus favorisée.

Le Gouvernement des Etats-Unis a prétendu en outre avoir un
droit indépendant à l'exemption de taxes, du fait que les Etats-
Unis sont partie a la convention de Madrid et à V’acte d’ Algésiras.
Il soutient qu'en matière de taxes, ces instruments ont institué
un régime qui a maintenu l’exemption de taxes en faveur des
ressortissants des États étrangers, confirmant ainsi et incorporant
le régime antérieur, qui est par conséquent toujours en vigueur,
sauf pour les Etats qui ont consenti à y renoncer.

La Cour estime que la convention de Madrid n’a pas confirmé
et incorporé le principe de l’immunité fiscale alors existant. Elle

33
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 206

a simplement présupposé l'existence du principe et l’a limité par
le moyen d’exceptions dans ses articles 12 et 13, sans en modifier
la base juridique. Elle n’a fourni aucune base nouvelle et indépen-
dante pour une prétention à l’exemption de taxes.

Des considérations du même ordre s'appliquent à l'acte d'Algésiras
qui, par le moyen des exceptions énumérées dans ses articles 59,
61, 64 et 65, a limité encore plus le régime de l’immunité fiscale.
Il n'a fourni aucune base juridique nouvelle et indépendante à
l’'exemption de taxes.

Le Gouvernement des États-Unis a invoqué les articles 2 et 3
de la convention de Madrid, qui accordent à certaines « personnes
protégées » l’exemption de taxes autres que celles qui sont stipulées
aux articles 12 et 13. Mais les « protégés » visés aux articles 2 et 3
ne constituent qu’une catégorie limitée de personnes au service
des représentants diplomatiques et consuls des États étrangers.
Dans l'opinion de la Cour, il n'est possible de tirer des privilèges
accordés à cette catégorie limitée de personnes protégées aucune
conclusion quant à l’immunité fiscale des ressortissants des Etats-
Unis en général.

Enfin, il est soutenu, au nom du Gouvernement des États-Unis,
que les taxes de consommation imposées par le dahir du 28 février
1948 sont contraires à certains droits conventionnels. Il est fait
référence aux articles III, VII, VIII et IX du traité de commerce
de 1856 entre la Grande-Bretagne et le Maroc pour en conclure
que ces articles, joints aux clauses de la nation la plus favorisée du
traité de 1836 entre le Maroc et les États-Unis, exemptent les
ressortissants des États-Unis des taxes de consommation.

Les quatre articles précités du traité commercial de 1856 avec
la Grande-Bretagne ont trait aux taxes et droits sur les marchan-
dises exportées du Maroc ou importées dans ce pays, ou sur les
marchandises transportées d’un port marocain à un autre. Les
taxes de consommation prévues par le dahir du 28 février 1948
sont exigibles, selon son article 8, sur tous les produits, qu'ils soient
introduits dans la zone française du Maroc ou qu'ils y soient fabri-
qués ou obtenus. Elles ne sauraient donc être assimilées aux taxes
particulières mentionnées dans les articles du traité commercial
britannique qui ont été invoqués par les Etats-Unis, de même
qu’elles ne sauraient être considérées comme un droit de douane.
Le seul fait que, dans le cas de marchandises importées, il peut être
commode de percevoir la taxe de consommation à la douanc ne
change pas le caractère essentiel de cette taxe, qui est de s'appliquer
à toutes marchandises, qu'elles soient importées au Maroc ou
qu'elles y soient produites. On peut rappeler à cet égard que la Cour
permanente de Justice internationale a admis qu'on ne saurait
confondre avec des droits de douane des droits fiscaux perçus à la
frontière lors de l'entrée de certaines marchandises ; dans son

34
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 207

arrêt du 7 juin 1932, en l'affaire des zones franches, elle a énoncé
que « le recul de la ligne des douanes ne préjuge pas du droit, pour
le Gouvernement français, de percevoir, à la frontière politique,
des droits fiscaux n'ayant pas le caractère de droits de douane »,
(C. P. J. 1., Série A/B, n° 46, p. 172.)

Par conséquent, la Cour n’est pas en mesure de dire que l’imposi-
tion de ces taxes de consommation contrevient aux droits
conventionnels des Etats-Unis. Dans ces conditions, la question
d'un remboursement partiel des taxes de consommation acquittées
par les ressortissants des États-Unis ne se pose pas.

Des considérations précitées, il s'ensuit que le Gouvernement
des Etats-Unis n'est pas en droit de réclamer que les taxes, y
compris les taxes de consommation, soient soumises à son assenti-
ment préalable avant de pouvoir être légalement perçues sur les
ressortissants des États-Unis. Puisque, de l'avis de la Cour, ces
derniers ne sont exempts du paiement d’aucune taxe dans la zone
française, la prétention selon laquelle les lois et règlements d’ordre
fiscal doivent être soumis aux autorités des Etats-Unis à fin d’appro-
bation est sans fondement.

La conclusion à laquelle la Cour est ainsi arrivée paraît conforme
à l'attitude prise en la matière par d’autres États. L’immunité
fiscale dans la zone française n’est reclamée ni par le Royaume-Uni,
ni par |’Espagne, ni par aucun des autres Etats qui jouissaient
précédemment d’une telle situation privilégiée. Seuls, les États-Unis
revendiquent aujourd'hui ce privilège, bien que leur traité de 1836
avec le Maroc ne leur ait garanti aucune immunité fiscale. Recon-
naître l’immunité fiscale en faveur des seuls ressortissants des
États-Unis, ne serait pas conforme au principe de l'égalité de
traitement en matière économique, principe qui est à la base de
l'acte d’Algésiras.

*
* *

La conclusion finale des Etats-Unis d’Amérique sur la partie
de sa demande reconventionnelle qui est fondée sur l’article 95
de l’acte d’Algésiras est la suivante :

«I. Aux termes de l’article 95 de l’acte d’Algésiras, il faut déter-
miner, aux fins de l'évaluation en douane, la valeur des importa-
tions en provenance des Etats-Unis en ajoutant à la valeur d'achat
aux États- Unis de la marchandise importée les frais de transport
jusqu'au bureau de la douane marocaine, à l'exclusion des frais
postérieurs à la remise de la marchandise au bureau de douane, tels
que les droits de douane et frais de magasinage.

C'est une violation de l’acte d’Algésiras et un manquement au
droit international, de la part des autorités douanières, de s'écarter
de la méthode d'évaluation ainsi définie et de fixer, aux fins de
l'évaluation en douane, la valeur de la marchandise importée d'après
la valeur de cette marchandise sur le marché local marocain. »

35
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 208

La conclusion finale de la France sur cette partie de la demande
reconventionnelle énonce :
« Que l’article 95 de l’acte d’Algésiras définit la valeur en douane

comme la valeur de la marchandise au moment et au lieu où elle
est présentée pour les opérations de dédouanement ; »

ce par quoi il faut entendre, comme on l’a précisé en plaidoirie,
la valeur sur le marché local, c’est-à-dire marocain.

La nécessité, dont témoignent les articles 95, 96 et 97 de l'acte
d’Algésiras, d’instituer une sorte de mécanisme pour assurer une
juste évaluation des marchandises par les autorités douanières,
semble résulter, entre autres, a) du principe d'égalité économique
qui est l’un des principes fondamentaux de l’acte, et 6) du fait
que les droits d'importation ont été fixés par les Puissances signa-
taires à 124 %. Il serait évidemment facile, si on le voulait,
de traiter défavorablement tel importateur au moyen d'évaluations
arbitraires ou d’éluder une limitation de droits au moyen d’évalua-
tions exagérées. Les Puissances signataires ont compris la néces-
sité d’un mécanisme de ce genre ; toutefois, il ne semble pas que
ce mécanisme ait donné naissance à une pratique qui ait été suivie
d'une manière invariable depuis l’entrée en vigueur de l'acte.

L'article 95 prévoit quatre facteurs pour évaluer la marchandise :

a) l'évaluation doit se fonder sur le prix au comptant et en
gros ;

b) le temps et le lieu de l'évaluation sont fixés comme étant
l'entrée de la marchandise au bureau de douane ;

c) la marchandise doit être évaluée «franche de droits de
douane et de magasinage », c’est-à-dire que sa valeur ne doit pas
comprendre lesdits frais ;

d) l'évaluation doit tenir compte, s’il y a lieu, de la dépréciation
résultant d'avaries.

L'article 96, qui se rapporte uniquement aux principales mar-
chandises taxées par l'administration des douanes marocaines,
envisageait la détermination annuelle de leur valeur par une
«Commission des valeurs douanières » siégeant à Tanger. I] faut
noter le caractère local de cette commission et des personnes
qu'elle était invitée à consulter. Le tarif des valeurs fixées. par
elle était susceptible d’être revisé au bout de six mois si des modi-
fications notables étaient survenues dans la valeur de certaines
marchandises. L'article 96 est une disposition procédurale appelée
à fonctionner dans le cadre de l’article 95.

L'article 97 prévoyait l'établissement d’un « comité des douanes »
permanent, destiné à exercer sa haute surveillance sur le fonction-
nement des douanes et à veiller à l’application des articles 96 et
97 sous réserve de l'avis du « Corps diplomatique à Tanger ».

La Commission des valeurs douanières visée à l’article 96 semble
être tombée en désuétude en 1924, quand la convention du
36
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 209

18 décembre 1923, relative à la zone de Tanger, est entrée en
vigueur et lui a substitué une commission représentant les trois
zones. Cette dernière commission n’a pas siégé depuis 1936.

Il faut noter également les articles 82 à 86 de l'acte, relatifs
aux déclarations exigées des importateurs. L'article 82 oblige l’im-
portateur à présenter une déclaration détaillée énonçant l'espèce,
la qualité, le poids, le nombre, la mesure et la valeur des marchan-
dises ainsi que l'espèce, les marques et les numéros des colis qui
les contiennent. Certes, la déclaration de valeur faite par l’impor-
tateur ne saurait être décisive car il est partie intéressée, mais,
cependant, il est mieux renseigné que quiconque sur la marchandise
et, sauf soupçon de fraude, il est juste que le montant indiqué dans
la déclaration soit un élément important pour l'évaluation à faire.

On ne peut pas dire que les dispositions de l’article 95 seules,
ou du chapitre V considéré dans son ensemble, apportent une
preuve décisive à l’appui de l’une ou de l’autre des interpréta-
tions avancées respectivement par les Parties. Les quatre facteurs
figurent à l’article 95 sont compatibles avec les deux interpré-
tations ; en particulier, expression « franche de droits de douane
et de magasinage » n'apporte pas d'indication précise car, si l’on
doit prendre comme base la valeur dans le pays d’origine, majorée
de l'assurance, du fret, etc., cette expression signifie « avant l'entrée
au bureau de douane et le paiement des droits », alors que si l’on
doit prendre comme base la valeur sur le marché local, il est néces-
saire (ou tout au moins prudent) d'employer une formule de ce
genre pour indiquer que le droit de 12k% ne doit pas être
perçu sur un montant dans lequel ces 12} % sont déjà compris.

La Cour a pris en considération la pratique antérieure ainsi
que les travaux préparatoires de la conférence d’Algésiras de 1906,
mais on ne peut guère en tirer des indications utiles. L'accord
commercial du 4 octobre 1892 entre la France et le Maroc consiste
en un échange de lettres entre le ministre des Affaires étrangères
du Maroc et le ministre de France au Maroc, la lettre de ce dernier
contenant la formule suivante :

«Ces marchandises seront estimées sur le pied de leur valeur
marchande, au comptant, en gros, dans les ports de débarquement,
en réaux de vellon. »

Un avant-projet d'acte (p. 97 des Documents diplomatiques
français, 1906, fascicule 1, Affaires du Maroc, intitulé «II. Proto-
coles et comptes rendus de la Conférence d’Algésiras ») contient
l'article suivant :

«Article XIX. — Les droits d’entrée et de sortie seront payés
comptant et sans délai au bureau de douane où la liquidation aura
été effectuée. Les droits ad valorem seront liquidés et payés d’après
la valeur en gros et au comptant de la marchandise au port de

37
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 210

débarquement ou au bureau d'entrée, s’il s’agit d'importation.
Les marchandises ne pourront être retirées qu'après le paiement
des droits de douane et de magasinage.

Toute prise en charge ou perception devra faire l'objet d’un
récépissé régulier délivré par l’agent chargé de l'opération. »

Par la suite (p. 100), sur proposition britannique, la deuxième
phrase fut ainsi modifiée :

« Les droits ad valorem seront liquidés et payés d’après la valeur
au comptant et en gros de la marchandise au bureau de douane et
franche de droits de douane. »

Plus tard encore, la délégation allemande fit la proposition suivante
(1bid., p. 232) :

«Les droits ad valorem perçus au Maroc sur les importations
seront calculés sur la valeur que l’article importé a dans le lieu
de chargement ou d’achat, avec majoration des frais de transport
et d’assurance jusqu’au port de déchargement au Maroc... »

Cet amendement fut rejeté, ce dont on peut déduire que la valeur
dans le pays d’origine a été rejetée en tant que critére concluant.

Il convient également d’examiner la pratique suivie par les
autorités douanières depuis 1906, dans la mesure où elle ressort des
documents produits par les Parties. 1 semble que l’on ait répugné
à attribuer à un facteur unique quelconque un effet décisif dans
l'évaluation des marchandises.

Par exemple, dans une lettre du 16 juillet 1912, du contrôleur
des douanes marocaines au ministre des Etats-Unis à Tanger,
il est dit que les fonctionnaires des douanes «appliquent, pour
l'estimation des marchandises, les règles établies par l’acte d’Algé-
siras et par le règlement des douanes. Ils utilisent les mercuriales,
les factures, leurs connaissance professionnelles. »

On trouve plus loin, dans la même lettre, les passages qui suivent :

« La facture est un élément d'appréciation, mais elle ne fait pas
obligatoirement fot.

La douane a toujours procédé comme il est dit ci-dessus à l'égard
des pétroles importés de Fiume et de Trieste, pour lesquels les
importateurs lui donnent des moyens d'appréciation en joignant
aux déclarations les factures originales dont les prix sont comparés
avec les cours des marchés d’origine.

Cette valeur [aux fins de la douane] comporte le prix d'achat du
pétrole f. o. b. New-York augmenté de tous les frais postérieurs
à l'achat, tels que les droits de sortie acquittés aux douanes étran-
gères, le transport, l'emballage, le fret, l'assurance, les manipulations,

38
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 211

le débarquement, etc., en un mot tout ce qui contribue à former,
au moment de la présentation au bureau de douane, la valeur au
comptant et en gros du produit suivant laquelle doivent, d'après
l'article 95 de l'acte d’Algésiras, être liquidés les droits.

° . . . , . D)

Il est non moins intéressant de trouver dans les comptes rendus
d'une séance de la Commission des valeurs douanières, réunie à
Tanger le 7 juin 1933, l'explication suivante, donnée par le direc-
teur des douanes :

«.... son service adopte comme éléments d’appréciation pour
Vapplication des droits en question ; la facture d’origine, les frais
de transport jusqu’au port importateur, la valeur de la marchandise
sur le marché local à l’arrivée, les mercuriales et tout autre renseigne-
ment pouvant étre utile pour fixer la valeur imposable ».

En revanche, on trouve dans le réglement des douanes et dans
les circulaires émanant du contrôle de la Dette du Maroc des
passages dans lesquels la valeur sur le marché marocain est mise
en relief comme étant le facteur important. Les derniers « Tableaux
des valeurs minima et maxima des principales marchandises impor-
tées au Maroc », adoptés par la Commission des valeurs douanières
à sa dernière séance du 11 mars 1936 à Tanger, présentent des
écarts si importants que, pour évaluer vraiment telle cargaison
ou marchandise, ils offriraient seulement des indications des plus
générales.

L’impression générale qui se dégage de l’examen des documents
pertinents est que les fonctionnaires chargés de l'administration
des douanes depuis l’acte d’Algésiras ont utilisé, bien que pas tou-
jours d’une façon très conséquente, tous les facteurs d'évaluation
à leur disposition.

Dans ces conditions, la Cour est d’avis que l’article 95 n’énonce
pas de règle stricte en ce qui touche le point litigieux. Il appelle
une interprétation plus souple qu'aucune de celles avancées par
Vune et l’autre des Parties en litige.

La Cour est d'avis que, pour fixer aux fins de la douane la valeur
des marchandises importées, les autorités douanières de la zone
française ont le devoir de prendre en considération les facteurs
suivants :

a) les quatre facteurs spécifiés à l’article 95 et mentionnés
ci-dessus ;

b) le contenu de la déclaration qu'aux termes de l’acte l’impor-
tateur doit faire à la douane ;

c) la valeur au comptant et en gros sur le marché dans la zone
française ;

d) le coût dans le pays d’origine, majoré des frais de chargement
et de déchargement, de l'assurance, du fret et des autres frais
encourus avant la remise des marchandises au bureau de douane ;

39
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 212

é) les tarifs des valeurs, s’il en existe, préparés par la Commission
des valeurs douanières visée à l’article 96 ou par toute autre commis-
sion qui a pu lui être substituée par des arrangements auxquels
la France et les États-Unis ont donné leur assentiment exprès
ou tacite ;

/) tout autre facteur imposé par les conditions particulières à
tel envoi ou à telle espèce de marchandise.

Ces facteurs ne sont pas énumérés dans un ordre de priorité ;
ils devraient jouer librement dans les limites établies ou à établir
en vertu de l’article 96 de l’acte, et, eu égard au principe directeur
de l'égalité économique, les mêmes méthodes doivent être appli-
quées sans discrimination à toutes les importations, quelles que
soient l’origine des marchandises ou la nationalité des importateurs ;
le pouvoir d'évaluer appartient aux autorités douanières, mais
elles doivent en user raisonnablement et de bonne foi.

Par ces motifs,

La Cour,

sur les conclusions du Gouvernement de la République française,

à l'unanimité,

Rejette ses conclusions relatives à l'arrêté édicté le 30 décembre
1948 par le Résident général de la République française au Maroc ;

à l'unanimité,

Dit qu’en vertu des dispositions de leur traité du 16 septembre
1836 avec le Maroc, les États-Unis d'Amérique sont fondés à
exercer dans la zone française du Maroc la juridiction consulaire
sur tous les différends civils ou criminels entre citoyens ou protégés
des États-Unis ;

par dix voix contre une,

Dit qu’en vertu de l'acte général d’Algésiras du 7 avril 1906,
les États-Unis d'Amérique sont également fondés à exercer dans
la zone française du Maroc la juridiction consulaire dans toutes
les affaires civiles ou criminelles introduites contre des citoyens ou
protégés des États-Unis, dans la mesure requise par les disposi-
tions de cet acte relatives à la juridiction consulaire ;

par six voix contre cinq,

Rejette, réserve faite de ce qui précède, les conclusions des Etats-
Unis d'Amérique relatives à la juridiction consulaire ;

40
ARRÊT DU 27 VIli 52 (RESSORTISSANTS DES É.-U. AU MAROC) 213

à l'unanimité,

Dit que les États-Unis d’ Amérique ne sont pas fondés à prétendre
que Vapplication aux citoyens des Etats-Unis des lois et règlements
de la zone française du Maroc requiert l’assentiment du Gouverne-
ment des États-Unis, mais que les tribunaux consulaires des Etats-
Unis peuvent refuser d'appliquer aux citoyens des Etats-Unis
les lois et règlements auxquels le Gouvernement des États-Unis
n’a pas donné son assentiment ;

sur la demande reconventionnelle du Gouvernement des États-
Unis d'Amérique,
par six voix contre cinq,

Rejette les conclusions des États-Unis d'Amérique relatives à
l’exemption de taxes ;

par sept voix contre quatre,

Rejette les conclusions des États-Unis d'Amérique relatives
aux taxes de consommation imposées par le dahir chérifien du
28 février 1948 ;

par six voix contre cinq,

Dit que, pour appliquer l’article 95 de l’acte général d’Algésiras,
la valeur de la marchandise au pays d’origine et sa valeur sur le
marché local marocain sont l’une et l’autre des éléments pour
l’estimation de sa valeur au comptant et en gros rendue au bureau
de douane.

Fait en anglais et en français, le texte anglais faisant foi, au Palais
de la Paix, à La Haye, le vingt-sept août mil neuf cent cinquante-
deux, en trois exernplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au
Gouvernement de la République française et au Gouvernement des
États-Unis d'Amérique,

Le Président,

(Signé) Arnold D. McNair.
Le Greffier,

(Signé) E. HAMBRO.

41
ARRÊT DU 27 VIII 52 (RESSORTISSANTS DES É.-U. AU MAROC) 214

M. Hsu Mo, juge, déclare que, à son avis, les droits juridiction-
nels dont les Etats-Unis d'Amérique jouissent dans la zone fran-
çaise du Maroc se limitent aux droits prévus par les articles 20
et 21 de leur traité du 16 septembre 1836 avec le Maroc, et que
les États-Unis ne sont pas fondés à exercer la juridiction consu-
laire dans des affaires qui entraînent Vapplication aux citoyens
des Etats-Unis de celles des dispositions de l’acte d’Algésiras de
1906 dont l'exécution comporte certaines sanctions. L’acte d’Algé-
siras, pour autant qu'il s’agit des clauses juridictionnelles, a été
conclu en tenant compte de la sorte de juridiction consulaire qui
existait à cette époque dans sa plénitude et en complète unifor-
mité entre les Puissances au Maroc. Les diverses dispositions,
lorsqu’elles mentionnaient «la juridiction consulaire », « l’autorité
consulaire compétente », «le tribunal consulaire du défendeur »,
etc., visaient clairement la juridiction uniformément exercée par
les Etats étrangers sur leurs ressortissants respectifs dans toutes
les affaires où ils étaient défendeurs. Elles ne visaient pas la juri-
diction limitée que les tribunaux consulaires des États-Unis pou-
vaient exercer, conformément à l'article 20 du traité de 1836
entre le Maroc et les États-Unis, dans les affaires où des citoyens
ou protégés des États-Unis étaient seuls en cause. Par conséquent,
lorsque la juridiction consulaire sous sa forme complète a cessé
d'exister pour tous les Etats signataires de l'acte d’Algésiras,
toute base pour l’application, par les divers tribunaux consulaires,
des sanctions prévues par l'acte, a disparu, et les règles ordinaires
du droit international sont entrées en jeu. De ce fait, les sanctions
en question devaient désormais être appliquées par les tribunaux
territoriaux, aussi bien aux citoyens des États-Unis qu’à tous les
autres ressortissants étrangers. Quant à la référence aux privilèges
juridictionnels dont jouissaient les Etats-Unis, contenue dans la
convention de 1937 entre la Grande-Bretagne et la France, il
faut la considérer comme une mesure de précaution prise par la
France contre un refus possible de la part des Etats-Unis d’aban-
donner ces privilèges. En tout cas, les droits des Etats-Unis a
Végard du Maroc, en matière de juridiction, doivent étre déter-
minés par leurs propres rapports conventionnels et ne sauraient
découler de quelque admission faite par la France, au nom du
Maroc, à une tierce partie.

MM. HackwortH, Bapawi, LEvI CARNEIRO et sir Benegal
Rav, juges, se prévalant du droit que leur confère l’article 57
du Statut, joignent 4 Varrét l’exposé commun de leur opinion
dissidente.

(Paraphé) A. D. MCN.
(Paraphé) E. H.

42
